             Case 18-09168-RLM-13                       Doc 1         Filed 12/07/18          EOD 12/07/18 13:49:35                     Pg 1 of 109
                                                                                                                                                 12/07/18 1:55PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF INDIANA

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12

                                                                                 Chapter 13                                        Check if this an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                   12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Rahman                                                           Milando
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        Omar                                                             Cossella
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Abdullah                                                         Abdullah
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years                                                                       Milando C Sanders
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-1536                                                      xxx-xx-1735
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
             Case 18-09168-RLM-13                    Doc 1         Filed 12/07/18             EOD 12/07/18 13:49:35                  Pg 2 of 109
                                                                                                                                              12/07/18 1:55PM

Debtor 1   Rahman Omar Abdullah
Debtor 2   Milando Cossella Abdullah                                                                    Case number (if known)




                                 About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                      I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                                Business name(s)
     doing business as names

                                 EINs                                                            EINs




5.   Where you live                                                                              If Debtor 2 lives at a different address:

                                 3675 N. Colorado
                                 Indianapolis, IN 46218
                                 Number, Street, City, State & ZIP Code                          Number, Street, City, State & ZIP Code

                                 Marion
                                 County                                                          County

                                 If your mailing address is different from the one               If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any       in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                         mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code                Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                      Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,              Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any                 have lived in this district longer than in any other
                                        other district.                                                  district.

                                        I have another reason.                                           I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                                 Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 2
             Case 18-09168-RLM-13                        Doc 1      Filed 12/07/18             EOD 12/07/18 13:49:35                  Pg 3 of 109
                                                                                                                                               12/07/18 1:55PM

Debtor 1    Rahman Omar Abdullah
Debtor 2    Milando Cossella Abdullah                                                                     Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                Chapter 7
                                     Chapter 11
                                     Chapter 12

                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
             Case 18-09168-RLM-13                     Doc 1        Filed 12/07/18             EOD 12/07/18 13:49:35                 Pg 4 of 109
                                                                                                                                             12/07/18 1:55PM

Debtor 1    Rahman Omar Abdullah
Debtor 2    Milando Cossella Abdullah                                                                      Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
             Case 18-09168-RLM-13                       Doc 1        Filed 12/07/18                EOD 12/07/18 13:49:35               Pg 5 of 109
                                                                                                                                                12/07/18 1:55PM

Debtor 1    Rahman Omar Abdullah
Debtor 2    Milando Cossella Abdullah                                                                     Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                              You must check one:
    you have received a                  I received a briefing from an approved credit                    I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                   counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a                 this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                       completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment                 Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.                any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                    I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                   counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have                this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                     of completion.
     file.
                                         Within 14 days after you file this bankruptcy                    Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and            MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                            any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                     I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                        from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                     those services during the 7 days after I made my
                                         days after I made my request, and exigent                        request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                    temporary waiver of the requirement.
                                         of the requirement.
                                                                                                          To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                      attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining                  to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why                before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for                circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                                  Your case may be dismissed if the court is dissatisfied
                                                                                                          with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                       filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                        If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must            receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.          file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                    copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you                not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                          Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                          cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                    I am not required to receive a briefing about credit
                                         credit counseling because of:                                    counseling because of:

                                               Incapacity.                                                     Incapacity.
                                               I have a mental illness or a mental deficiency                  I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                         makes me incapable of realizing or making rational
                                               making rational decisions about finances.                       decisions about finances.

                                               Disability.                                                     Disability.
                                               My physical disability causes me to be                          My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,                  participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I                 through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                      do so.

                                               Active duty.                                                    Active duty.
                                               I am currently on active military duty in a                     I am currently on active military duty in a military
                                               military combat zone.                                           combat zone.
                                         If you believe you are not required to receive a                 If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a                about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.              of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 5
             Case 18-09168-RLM-13                    Doc 1        Filed 12/07/18             EOD 12/07/18 13:49:35                      Pg 6 of 109
                                                                                                                                                 12/07/18 1:55PM

Debtor 1    Rahman Omar Abdullah
Debtor 2    Milando Cossella Abdullah                                                                     Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Rahman Omar Abdullah                                          /s/ Milando Cossella Abdullah
                                 Rahman Omar Abdullah                                              Milando Cossella Abdullah
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     December 7, 2018                                  Executed on     December 7, 2018
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
            Case 18-09168-RLM-13                        Doc 1            Filed 12/07/18    EOD 12/07/18 13:49:35                     Pg 7 of 109
                                                                                                                                              12/07/18 1:55PM

Debtor 1   Rahman Omar Abdullah
Debtor 2   Milando Cossella Abdullah                                                                      Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Portia Douglas                                                 Date         December 7, 2018
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Portia Douglas 11035-71 Debtors Attorney
                                Printed name

                                Law Office of Portia Douglas, P.C.
                                Firm name

                                70 East 91st Street
                                Suite 108
                                Indianapolis, IN 46240
                                Number, Street, City, State & ZIP Code

                                Contact phone     317-581-9590                               Email address         legalportia@yahoo.com
                                11035-71 IN
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
              Case 18-09168-RLM-13                               Doc 1           Filed 12/07/18                    EOD 12/07/18 13:49:35                         Pg 8 of 109
                                                                                                                                                                          12/07/18 1:55PM


 Fill in this information to identify your case:

 Debtor 1                   Rahman Omar Abdullah
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Milando Cossella Abdullah
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  SOUTHERN DISTRICT OF INDIANA

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $              33,200.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $                3,975.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $              37,175.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $              51,015.03

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                  811.19

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             294,807.23


                                                                                                                                     Your total liabilities $               346,633.45


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                2,951.28

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                2,157.50

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
           Case 18-09168-RLM-13                             Doc 1    Filed 12/07/18          EOD 12/07/18 13:49:35                     Pg 9 of 109
                                                                                                                                                12/07/18 1:55PM

 Debtor 1      Rahman Omar Abdullah
 Debtor 2      Milando Cossella Abdullah                                                  Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $               3,036.46


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              201.55

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            55,632.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             55,833.55




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                          page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case 18-09168-RLM-13                                     Doc 1             Filed 12/07/18               EOD 12/07/18 13:49:35                    Pg 10 of 109
                                                                                                                                                                      12/07/18 1:55PM


 Fill in this information to identify your case and this filing:

 Debtor 1                    Rahman Omar Abdullah
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Milando Cossella Abdullah
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      SOUTHERN DISTRICT OF INDIANA

 Case number                                                                                                                                                       Check if this is an
                                                                                                                                                                   amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                            12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        3675 N. Colorado Avenue                                                        Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the         Current value of the
        Indianapolis                      IN        46218-0000                         Land                                       entire property?             portion you own?
        City                              State              ZIP Code                  Investment property                                 $30,700.00                   $30,700.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                                                                  Joint tenants with rights of
                                                                                       Debtor 1 only                              survivorship
        Marion                                                                         Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Lot 604 Forest manor Extension, an Addition to the City of Indianapolis,
                                                                                the plat of which is recorded inPat Book 20, page 4, in the Office of the
                                                                                Recorder of Marion County, Indiana.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
         Case 18-09168-RLM-13                                      Doc 1   Filed 12/07/18                EOD 12/07/18 13:49:35                          Pg 11 of 109
                                                                                                                                                                  12/07/18 1:55PM

 Debtor 1        Rahman Omar Abdullah
 Debtor 2        Milando Cossella Abdullah                                                                              Case number (if known)

       If you own or have more than one, list here:
 1.2                                                                   What is the property? Check all that apply
       1225 Cypress                                                           Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the         Current value of the
       Louisville                        KY        40211-0000                 Land                                            entire property?             portion you own?
       City                              State              ZIP Code          Investment property                                        $2,500.00                    $2,500.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only                                   Fee simple
       Jefferson                                                              Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       Piece of Land Purchased in 2015


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $33,200.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

       No
       Yes


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

       No
       Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                           $0.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                       Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                         LG Refridgerator, 1 Maytag Oven, 1 Sectional Leather Sofa, 1 6 pc
                                         Dining Set, 1 King bed, 1 full bed, 1 twin bed,                                                                               $1,200.00




Official Form 106A/B                                                       Schedule A/B: Property                                                                            page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1     Filed 12/07/18           EOD 12/07/18 13:49:35              Pg 12 of 109
                                                                                                                                           12/07/18 1:55PM

 Debtor 1       Rahman Omar Abdullah
 Debtor 2       Milando Cossella Abdullah                                                           Case number (if known)

7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    1 TV, Desktop computer, `1 cell phone                                                                          $800.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    3 bicycles, 2 drills                                                                                           $200.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Necessary wearing apparel 7 people                                                                             $700.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
        Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
     No
        Yes. Give specific information.....

                                    Nebulizer                                                                                                      $250.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                       $3,150.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.
Official Form 106A/B                                                 Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
          Case 18-09168-RLM-13                                           Doc 1              Filed 12/07/18                    EOD 12/07/18 13:49:35          Pg 13 of 109
                                                                                                                                                                       12/07/18 1:55PM

 Debtor 1         Rahman Omar Abdullah
 Debtor 2         Milando Cossella Abdullah                                                                                         Case number (if known)


16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                       Cash                                  $450.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking                                WoodForest National Bank                                                     $20.00



                                              17.2.       Savings                                 Woodforest National Bank                                                       $5.00



                                              17.3.       Checking                                Rapid Paycard                                                              $350.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                   % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                                                Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............              Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............              Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):
Official Form 106A/B                                                                       Schedule A/B: Property                                                                page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1     Filed 12/07/18           EOD 12/07/18 13:49:35               Pg 14 of 109
                                                                                                                                            12/07/18 1:55PM

 Debtor 1       Rahman Omar Abdullah
 Debtor 2       Milando Cossella Abdullah                                                               Case number (if known)


25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......




                                                         2018 IRS EIC Tax Refund                              Federal                             Unknown




                                                         2018 State Tax Return EIC                            State                               Unknown


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                 Beneficiary:                          Surrender or refund
                                                                                                                                     value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
      No
        Yes. Describe each claim.........


Official Form 106A/B                                                 Schedule A/B: Property                                                             page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case 18-09168-RLM-13                                    Doc 1            Filed 12/07/18                      EOD 12/07/18 13:49:35                        Pg 15 of 109
                                                                                                                                                                               12/07/18 1:55PM

 Debtor 1         Rahman Omar Abdullah
 Debtor 2         Milando Cossella Abdullah                                                                                             Case number (if known)


                                                             1 child stricken with lead poisoning - potential claim -
                                                             Attorney Lindsey Cords, Thomas Law Office in KY                                                                       Unknown


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                     $825.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                           $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                   $33,200.00
 56. Part 2: Total vehicles, line 5                                                                                 $0.00
 57. Part 3: Total personal and household items, line 15                                                        $3,150.00
 58. Part 4: Total financial assets, line 36                                                                     $825.00
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                        $3,975.00             Copy personal property total                 $3,975.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                             $37,175.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                                page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                            Best Case Bankruptcy
           Case 18-09168-RLM-13                            Doc 1          Filed 12/07/18            EOD 12/07/18 13:49:35                Pg 16 of 109
                                                                                                                                                   12/07/18 1:55PM


 Fill in this information to identify your case:

 Debtor 1                 Rahman Omar Abdullah
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Milando Cossella Abdullah
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF INDIANA

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      3675 N. Colorado Avenue                                        $30,700.00                                $28,600.00      Ind. Code § 34-55-10-2(c)(1)
      Indianapolis, IN 46218 Marion
      County                                                                               100% of fair market value, up to
      Lot 604 Forest manor Extension, an                                                   any applicable statutory limit
      Addition to the City of Indianapolis,
      the plat of which is recorded inPat
      Book 20, page 4, in the Office of the
      Recorder of Marion County, Indiana.
      Line from Schedule A/B: 1.1

      1225 Cypress Louisville, KY 40211                               $2,500.00                                  $2,500.00     Ind. Code § 34-55-10-2(c)(2)
      Jefferson County
      Piece of Land Purchased in 2015                                                      100% of fair market value, up to
      Line from Schedule A/B: 1.2                                                          any applicable statutory limit

      LG Refridgerator, 1 Maytag Oven, 1                              $1,200.00                                  $1,200.00     Ind. Code § 34-55-10-2(c)(2)
      Sectional Leather Sofa, 1 6 pc Dining
      Set, 1 King bed, 1 full bed, 1 twin                                                  100% of fair market value, up to
      bed,                                                                                 any applicable statutory limit
      Line from Schedule A/B: 6.1

      1 TV, Desktop computer, `1 cell                                     $800.00                                  $800.00     Ind. Code § 34-55-10-2(c)(2)
      phone
      Line from Schedule A/B: 7.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit



Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1        Filed 12/07/18            EOD 12/07/18 13:49:35                     Pg 17 of 109
                                                                                                                                                      12/07/18 1:55PM

 Debtor 1    Rahman Omar Abdullah
 Debtor 2    Milando Cossella Abdullah                                                                   Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     3 bicycles, 2 drills                                                $200.00                                   $200.00        Ind. Code § 34-55-10-2(c)(2)
     Line from Schedule A/B: 9.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Necessary wearing apparel 7 people                                  $700.00                                   $700.00        Ind. Code § 34-55-10-2(c)(2)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Nebulizer                                                           $250.00                                   $250.00        Ind. Code § 34-55-10-2(c)(1)
     Line from Schedule A/B: 14.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                $450.00                                   $425.00        Ind. Code § 34-55-10-2(c)(3)
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: WoodForest National                                        $20.00                                    $20.00        Ind. Code § 34-55-10-2(c)(3)
     Bank
     Line from Schedule A/B: 17.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings: Woodforest National Bank                                      $5.00                                     $5.00       Ind. Code § 34-55-10-2(c)(3)
     Line from Schedule A/B: 17.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Rapid Paycard                                             $350.00                                   $350.00        Ind. Code § 34-55-10-2(c)(3)
     Line from Schedule A/B: 17.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Federal: 2018 IRS EIC Tax Refund                                 Unknown                                         100%        Ind. Code § 34-55-10-2(c)(11)
     Line from Schedule A/B: 28.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     State: 2018 State Tax Return EIC                                 Unknown                                         100%        Ind. Code § 34-55-10-2(c)(11)
     Line from Schedule A/B: 28.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     1 child stricken with lead poisoning -                           Unknown                                         100%        Ind. Code § 34-55-10-2(c)(3)
     potential claim - Attorney Lindsey
     Cords, Thomas Law Office in KY                                                        100% of fair market value, up to
     Line from Schedule A/B: 33.1                                                          any applicable statutory limit

     Unemproved real estate in Kentucky                               Unknown                                         $0.00       Ky. Rev. Stat. Ann. § 427.160
     Line from Schedule A/B:
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1     Filed 12/07/18       EOD 12/07/18 13:49:35           Pg 18 of 109
                                                                                                                                    12/07/18 1:55PM

 Debtor 1    Rahman Omar Abdullah
 Debtor 2    Milando Cossella Abdullah                                                         Case number (if known)

 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                     page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
           Case 18-09168-RLM-13                            Doc 1          Filed 12/07/18                  EOD 12/07/18 13:49:35                   Pg 19 of 109
                                                                                                                                                            12/07/18 1:55PM


 Fill in this information to identify your case:

 Debtor 1                   Rahman Omar Abdullah
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Milando Cossella Abdullah
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF INDIANA

 Case number
 (if known)                                                                                                                                        Check if this is an
                                                                                                                                                   amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                             Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As    Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                   Do not deduct the      that supports this      portion
                                                                                                             value of collateral.   claim                   If any
 2.1     Acceptance Now                           Describe the property that secures the claim:                    $1,810.03                   $400.00          $1,410.03
         Creditor's Name                          Furniture/ 2 piece sectional and
                                                  dining set
                                                  As of the date you file, the claim is: Check all that
         5501 Headquarters Drive                  apply.
         Plano, TX 75024                              Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred          June 2018                 Last 4 digits of account number


 2.2     Cocinelle & Co, LLC                      Describe the property that secures the claim:                  $24,144.00               $30,700.00                     $0.00
         Creditor's Name                          3675 N. Colorado Avenue
                                                  Indianapolis, IN 46218 Marion
                                                  County
                                                  Lot 604 Forest manor Extension, an
                                                  Addition to the City of Indianapolis,
                                                  the plat of which is recorded inPat
                                                  Book 20, page 4, in the Office of the
                                                  Recorder of Marion County, Ind
                                                  As of the date you file, the claim is: Check all that
         1206 Brookshire Parkway                  apply.
         Carmel, IN 46033                             Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit

Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 18-09168-RLM-13                              Doc 1          Filed 12/07/18                  EOD 12/07/18 13:49:35           Pg 20 of 109
                                                                                                                                                      12/07/18 1:55PM



 Debtor 1 Rahman Omar Abdullah                                                                                Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Milando Cossella Abdullah
               First Name                  Middle Name                      Last Name


       Check if this claim relates to a                  Other (including a right to offset)   Principal Mortgage
       community debt

                                 April
 Date debt was incurred          27,2017                     Last 4 digits of account number


         Heritage Acceptance
 2.3                                                                                                                   $4,884.00       $33,200.00              $0.00
         Corporation                                Describe the property that secures the claim:
         Creditor's Name                            Judgment

                                                    As of the date you file, the claim is: Check all that
         121 S Main Street                          apply.
         Elkhart, IN 46516                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number         05GC

 2.4     Innovate Auto Finance                      Describe the property that secures the claim:                    $17,000.00            $0.00       $17,000.00
         Creditor's Name                            Auto Repossession

                                                    As of the date you file, the claim is: Check all that
         PO Box 164803                              apply.
         Fort Worth, TX 76161                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number


 2.5     Ronald Harrison                            Describe the property that secures the claim:                        $800.00       $30,700.00              $0.00
         Creditor's Name                            Eviction Judgment

                                                    As of the date you file, the claim is: Check all that
         659 Southwestern Pkwy                      apply.
         Louisville, KY 40211                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)


Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 18-09168-RLM-13                              Doc 1          Filed 12/07/18                  EOD 12/07/18 13:49:35          Pg 21 of 109
                                                                                                                                                     12/07/18 1:55PM



 Debtor 1 Rahman Omar Abdullah                                                                                Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Milando Cossella Abdullah
               First Name                  Middle Name                      Last Name


    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number


         Standard Investments
 2.6                                                                                                                   $1,627.00          $0.00           $1,627.00
         Corporation                                Describe the property that secures the claim:
         Creditor's Name                            Judgment

                                                    As of the date you file, the claim is: Check all that
         PO Box 44048                               apply.
         Indianapolis, IN 46244                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          3/08/2017                   Last 4 digits of account number         1217

         William or Marlene
 2.7                                                Describe the property that secures the claim:                        $750.00          $0.00              $750.00
         Bennett
         Creditor's Name                            Judgment

                                                    As of the date you file, the claim is: Check all that
                                                    apply.
                                                         Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          8/17/2015                   Last 4 digits of account number         559F


   Add the dollar value of your entries in Column A on this page. Write that number here:                                    $51,015.03
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                   $51,015.03

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1     Filed 12/07/18    EOD 12/07/18 13:49:35                         Pg 22 of 109
                                                                                                                                               12/07/18 1:55PM



 Debtor 1 Rahman Omar Abdullah                                                           Case number (if known)
              First Name                Middle Name                  Last Name
 Debtor 2 Milando Cossella Abdullah
              First Name                Middle Name                  Last Name



        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.1
        Acceptance Now
        5450 E 82nd Street                                                         Last 4 digits of account number
        Indianapolis, IN 46250

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.3
        Berrien County 5th District Court
        811 Port Street                                                            Last 4 digits of account number   05GC
        Saint Joseph, MI 49085

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.3
        Charles C Gaver, III
        121 S Main Street                                                          Last 4 digits of account number   05GC
        Elkhart, IN 46516

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.6
        Henry Kim Tekolste, Attorney at Law
        6284 Rucker Rod                                                            Last 4 digits of account number   1217
        Suite M
        Indianapolis, IN 46220

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.6
        Marion County Small Claims Court
        Washington Township Division                                               Last 4 digits of account number   1217
        5302 N. Keystone Avenue, Suite E
        Indianapolis, IN 46220

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.2
        Russell L. Jones, Attorney at Law
        320 South Rangeline Road                                                   Last 4 digits of account number   8055
        Carmel, IN 46032-2137

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.3
        WALMART
        702 SW 8TH STREET                                                          Last 4 digits of account number   05GC
        Bentonville, AR 72716




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 4 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case 18-09168-RLM-13                            Doc 1            Filed 12/07/18                 EOD 12/07/18 13:49:35                      Pg 23 of 109
                                                                                                                                                                12/07/18 1:55PM


 Fill in this information to identify your case:

 Debtor 1                     Rahman Omar Abdullah
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Milando Cossella Abdullah
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                SOUTHERN DISTRICT OF INDIANA

 Case number
 (if known)                                                                                                                                            Check if this is an
                                                                                                                                                       amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim       Priority             Nonpriority
                                                                                                                                          amount               amount
 2.1          Citizens Energy Group                                  Last 4 digits of account number       5747                 $609.64              $609.64                 $0.00
              Priority Creditor's Name
              PO Box 7056                                            When was the debt incurred?           12/2018
              Indianapolis, IN 46207-7056
              Number Street City State ZIp Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated

              No                                                        Other. Specify   Deposits by individuals
              Yes                                                                        UTILITY/ADEQUATE ASSURANCE for 3675 North
                                                                                         Colorado Avenue, Indianapolis, IN 46218




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                              31288                                           Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1            Filed 12/07/18               EOD 12/07/18 13:49:35               Pg 24 of 109
                                                                                                                                                       12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                        Case number (if known)

 2.2      Commonwealth of Kentucky                                   Last 4 digits of account number                               $0.00      $0.00              $0.00
          Priority Creditor's Name
          Kentucky Department of Revenue                             When was the debt incurred?
          Frankfort, KY 40619
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Notice Only

 2.3      Indiana Department of Revenue                              Last 4 digits of account number                        Unknown        Unknown         Unknown
          Priority Creditor's Name
          100 N. Senate Avenue                                       When was the debt incurred?
          Room N203-Bankruptcy
          Indianapolis, IN 46204
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes                                                                           Personal Income Tax

 2.4      Internal Revenue Service                                   Last 4 digits of account number                        Unknown        Unknown         Unknown
          Priority Creditor's Name
          575 N. Pennsylvania Street                                 When was the debt incurred?
          Stop SB 380
          Indianapolis, IN 46204
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes                                                                           Personal Income Tax




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1            Filed 12/07/18               EOD 12/07/18 13:49:35              Pg 25 of 109
                                                                                                                                                      12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                        Case number (if known)

 2.5      Jefferson County Sheriff                                   Last 4 digits of account number     0000                      $33.12   $33.12              $0.00
          Priority Creditor's Name
          531 Court Place                                            When was the debt incurred?
          Suite 604
          Louisville, KY 40202
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Property Tax/1225 Cypress Street, Louisville, KY

 2.6      Marion County Treasurer                                    Last 4 digits of account number     5508                      $40.43   $40.43              $0.00
          Priority Creditor's Name
          PO Box 6145                                                When was the debt incurred?         11/13/2018
          Indianapolis, IN 46206-6145
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes                                                                           Property Tax

 2.7      Michigan Dpt. of Treasury                                  Last 4 digits of account number                                $0.00    $0.00              $0.00
          Priority Creditor's Name
          PO Box 30199                                               When was the debt incurred?
          Lansing, MI 48909
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes                                                                           Attorney Fees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 18-09168-RLM-13                            Doc 1            Filed 12/07/18               EOD 12/07/18 13:49:35                           Pg 26 of 109
                                                                                                                                                                   12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                        Case number (if known)

            Social Security
 2.8        Admininstration/New York                                 Last 4 digits of account number     0831                   $128.00                $128.00                   $0.00
            Priority Creditor's Name
            Office Of Regional                                                                           Opened 06/16 Last
            Commissioner                                             When was the debt incurred?         Active 6/11/16
            26 Federal Plaza Rm 40-120
            New York, NY 10278
            Number Street City State ZIp Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                            Government Overpayment

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        Acceptance Now                                             Last 4 digits of account number        6401                                                        $3,406.00
            Nonpriority Creditor's Name
            Attn: Acceptancenow Customer                                                                      Opened 06/18 Last Active
            Service / B                                                When was the debt incurred?            09/18
            5501 Headquarters Dr
            Plano, TX 75024
            Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                 Debtor 1 only                                             Contingent
                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                       Other. Specify   Rental Agreement




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 4 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 27 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.2      Acceptance Now                                             Last 4 digits of account number       2075                                                 $2,989.00
          Nonpriority Creditor's Name
          Attn: Acceptancenow Customer                                                                     Opened 03/15 Last Active
          Service / B                                                When was the debt incurred?           8/15/15
          5501 Headquarters Dr
          Plano, TX 75024
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Rental Agreement


 4.3      Acs/college Loan Corp                                      Last 4 digits of account number       7351                                                 Unknown
          Nonpriority Creditor's Name
                                                                                                           Opened 02/07 Last Active
          C/o Acs                                                    When was the debt incurred?           2/26/09
          Utica, NY 13501
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.4      Afni, Inc.                                                 Last 4 digits of account number       6215                                                 $1,081.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 08/18
          Po Box 3427
          Bloomington, IL 61702
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Sprint




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 5 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 28 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.5      BB&T                                                       Last 4 digits of account number                                                              $500.00
          Nonpriority Creditor's Name
          2501 W Broadway                                            When was the debt incurred?
          Louisville, KY 40211
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Bank Fees


          Cadillac Accounts Receivable
 4.6      Management                                                 Last 4 digits of account number       3248                                                     $78.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 07/12
          Po Box 358
          Cadillac, MI 49601
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Radiology Assoc
              Yes                                                       Other. Specify   Berrien Co


 4.7      CCHA -Credit Clearinghouse                                 Last 4 digits of account number       4301                                                   $201.00
          Nonpriority Creditor's Name
          Ccha                                                       When was the debt incurred?           Opened 11/15/14
          Po Box 1209
          Lousiville, KY 40201
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 6 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 29 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.8      CCHA -Credit Clearinghouse                                 Last 4 digits of account number       4302                                                   $123.00
          Nonpriority Creditor's Name
          Ccha                                                       When was the debt incurred?           Opened 11/15/14
          Po Box 1209
          Lousiville, KY 40201
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.9      Check into Cash                                            Last 4 digits of account number                                                              $500.00
          Nonpriority Creditor's Name
          3929 Taylorsville Rd                                       When was the debt incurred?
          Louisville, KY 40220
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Payday Cash Loan


 4.1
 0        Citizens Energy Group                                      Last 4 digits of account number       9630                                                   $293.92
          Nonpriority Creditor's Name
          PO Box 7056                                                When was the debt incurred?           2/2015
          Indianapolis, IN 46207-7056
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   UTILITY




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 7 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 30 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.1
 1        Community Health Network                                   Last 4 digits of account number       9926                                                       $8.00
          Nonpriority Creditor's Name
          7163 Solution Center                                       When was the debt incurred?           8/20/2018
          Chicago, IL 60677-7001
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.1
 2        Community Health Network                                   Last 4 digits of account number                                                            $5,000.00
          Nonpriority Creditor's Name
          PO Box 19202                                               When was the debt incurred?
          Indianapolis, IN 46219-0202
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.1
 3        Convergent Outsourcing, Inc.                               Last 4 digits of account number       4094                                                 $2,208.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 05/16
          Po Box 9004
          Renton, WA 98057
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Sprint




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 8 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 31 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.1
 4        Credit Management Lp                                       Last 4 digits of account number       6550                                                 $1,063.00
          Nonpriority Creditor's Name
                                                                                                           Opened 09/17 Last Active
          4200 International Pkwy                                    When was the debt incurred?           07/17
          Carrollton, TX 75007
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Citizens Energy Group


 4.1
 5        Credit Protection Association                              Last 4 digits of account number       4538                                                   $430.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 09/16 Last Active
          Po Box 302068                                              When was the debt incurred?           06/16
          Dallas, TX 75380
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Louisville Gas Electric


 4.1
 6        DirectTV                                                   Last 4 digits of account number       3338                                                   $354.01
          Nonpriority Creditor's Name
          PO Box 5007                                                When was the debt incurred?           8/2018
          Carol Stream, IL 60197-5007
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   UTILITY




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 9 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 32 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.1
 7        Dixiefinco                                                 Last 4 digits of account number       7423                                                 $5,964.00
          Nonpriority Creditor's Name
                                                                                                           Opened 2/23/16 Last Active
          2119 Dixie Highway                                         When was the debt incurred?           4/14/16
          Louisville, KY 40210
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Automobile


 4.1
 8        Equifax Information Services LLC                           Last 4 digits of account number                                                                  $0.00
          Nonpriority Creditor's Name
          PO Box 740256                                              When was the debt incurred?
          Atlanta, GA 30374-0256
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice Only


 4.1
 9        ERC/Enhanced Recovery Corp                                 Last 4 digits of account number       5049                                                   $703.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 11/17
          8014 Bayberry Road
          Jacksonville, FL 32256
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Charter
              Yes                                                       Other. Specify   Communications




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 10 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 33 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.2
 0        Eskenazi                                                   Last 4 digits of account number                                                            $5,000.00
          Nonpriority Creditor's Name
          PO Box 630591                                              When was the debt incurred?
          Cincinnati, OH 45263-0591
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.2
 1        Eskenazi Health                                            Last 4 digits of account number       3733                                                   $220.00
          Nonpriority Creditor's Name
          PO Box 360901                                              When was the debt incurred?
          Cincinnati, OH 45263
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.2
 2        Eskenazi Health                                            Last 4 digits of account number       4931                                                 $2,136.32
          Nonpriority Creditor's Name
          PO Box 630591                                              When was the debt incurred?           11/2017
          Cincinnati, OH 45263-0591
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 11 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 34 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.2
 3        Experian                                                   Last 4 digits of account number                                                                  $0.00
          Nonpriority Creditor's Name
          PO Box 4500                                                When was the debt incurred?
          Allen, TX 75013
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice Only


 4.2
 4        G. L. A. Collection Company                                Last 4 digits of account number       4136                                                 $1,505.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 02/14 Last Active
          Po Box 588                                                 When was the debt incurred?           09/13
          Greensburg, IN 47240
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Ul Emergency Medicine


 4.2
 5        G. L. A. Collection Company                                Last 4 digits of account number       4776                                                 $1,000.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 10/13 Last Active
          Po Box 588                                                 When was the debt incurred?           06/13
          Greensburg, IN 47240
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Ul Emergency Medicine




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 12 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 35 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.2
 6        G. L. A. Collection Company                                Last 4 digits of account number       4591                                                 $1,000.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 09/14 Last Active
          Po Box 588                                                 When was the debt incurred?           04/14
          Greensburg, IN 47240
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney University Medical
              Yes                                                       Other. Specify   Center


 4.2
 7        G. L. A. Collection Company                                Last 4 digits of account number       9127                                                   $720.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 08/16 Last Active
          Po Box 588                                                 When was the debt incurred?           12/15
          Greensburg, IN 47240
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Ul Emergency Medicine


 4.2
 8        G. L. A. Collection Company                                Last 4 digits of account number       9088                                                   $500.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 10/14 Last Active
          Po Box 588                                                 When was the debt incurred?           03/14
          Greensburg, IN 47240
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Ul Emergency Medicine




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 13 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 36 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.2
 9        G. L. A. Collection Company                                Last 4 digits of account number       0667                                                   $500.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 10/13 Last Active
          Po Box 588                                                 When was the debt incurred?           07/13
          Greensburg, IN 47240
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney University Medical
              Yes                                                       Other. Specify   Center


 4.3
 0        G. L. A. Collection Company                                Last 4 digits of account number       7509                                                   $405.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 01/16 Last Active
          Po Box 588                                                 When was the debt incurred?           09/15
          Greensburg, IN 47240
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Ulp Pediatrics-Ped
              Yes                                                       Other. Specify   Emerg Car


 4.3
 1        G. L. A. Collection Company                                Last 4 digits of account number       7608                                                   $380.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 12/14 Last Active
          Po Box 588                                                 When was the debt incurred?           03/14
          Greensburg, IN 47240
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney University Medical
              Yes                                                       Other. Specify   Center



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 14 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 37 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.3
 2        G. L. A. Collection Company                                Last 4 digits of account number       4722                                                   $325.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 02/15 Last Active
          Po Box 588                                                 When was the debt incurred?           06/14
          Greensburg, IN 47240
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney University Medical
              Yes                                                       Other. Specify   Center


 4.3
 3        G. L. A. Collection Company                                Last 4 digits of account number       9601                                                   $325.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 01/15 Last Active
          Po Box 588                                                 When was the debt incurred?           04/14
          Greensburg, IN 47240
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney University Medical
              Yes                                                       Other. Specify   Center


 4.3
 4        G. L. A. Collection Company                                Last 4 digits of account number       2780                                                     $97.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 07/15 Last Active
          Po Box 588                                                 When was the debt incurred?           02/15
          Greensburg, IN 47240
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Ul Emergency Medicine




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 15 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 38 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.3
 5        G. L. A. Collection Company                                Last 4 digits of account number       9263                                                     $87.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 10/14 Last Active
          Po Box 588                                                 When was the debt incurred?           06/14
          Greensburg, IN 47240
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney University Medical
              Yes                                                       Other. Specify   Center


 4.3
 6        G. L. A. Collection Company                                Last 4 digits of account number       8198                                                     $33.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 05/15 Last Active
          Po Box 588                                                 When was the debt incurred?           10/14
          Greensburg, IN 47240
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Ul Emergency Medicine


 4.3
 7        G. L. A. Collection Company                                Last 4 digits of account number       5716                                                     $30.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 01/15 Last Active
          Po Box 588                                                 When was the debt incurred?           09/14
          Greensburg, IN 47240
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Univ Child Health
              Yes                                                       Other. Specify   Specialist



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 16 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 39 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.3
 8        G. L. A. Collection Company                                Last 4 digits of account number       5786                                                     $27.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 03/16 Last Active
          Po Box 588                                                 When was the debt incurred?           11/15
          Greensburg, IN 47240
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Ulp Radiology-Rad
              Yes                                                       Other. Specify   Radiology


 4.3
 9        Harris & Harris                                            Last 4 digits of account number       6558                                                   $287.00
          Nonpriority Creditor's Name
          111 W Jackson Blvd                                                                               Opened 1/24/18 Last Active
          Suite 400                                                  When was the debt incurred?           10/17
          Chicago, IL 60604
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Debt Medical


 4.4
 0        Harris & Harris                                            Last 4 digits of account number       6721                                                   $223.00
          Nonpriority Creditor's Name
          111 W Jackson Blvd                                                                               Opened 1/24/18 Last Active
          Suite 400                                                  When was the debt incurred?           10/17
          Chicago, IL 60604
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Debt Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 17 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 40 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.4
 1        Harris & Harris                                            Last 4 digits of account number       0333                                                   $217.00
          Nonpriority Creditor's Name
          111 W Jackson Blvd                                                                               Opened 1/24/18 Last Active
          Suite 400                                                  When was the debt incurred?           10/17
          Chicago, IL 60604
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Debt Medical


 4.4
 2        Harris & Harris                                            Last 4 digits of account number       6556                                                   $217.00
          Nonpriority Creditor's Name
          111 W Jackson Blvd                                                                               Opened 1/24/18 Last Active
          Suite 400                                                  When was the debt incurred?           10/17
          Chicago, IL 60604
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Debt Medical


 4.4
 3        Harris & Harris                                            Last 4 digits of account number       0301                                                   $138.00
          Nonpriority Creditor's Name
          111 W Jackson Blvd                                                                               Opened 3/28/18 Last Active
          Suite 400                                                  When was the debt incurred?           12/17
          Chicago, IL 60604
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection: Medical Debt
                                                                                         on behalf of
                                                                                         IUH Emergency Med Wishard
              Yes                                                       Other. Specify   Indiana University Radiology


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 18 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 41 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)


 4.4      Heritage Acceptance Corporation
 4        d/b/a                                                      Last 4 digits of account number       05GC                                                 $6,382.15
          Nonpriority Creditor's Name
          Landmark Acceptance in Ohio                                When was the debt incurred?
          121 S. Main Street
          Elkhart, IN 46516
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection
              Yes                                                       Other. Specify   1998 Olds Regency


 4.4
 5        Hertz                                                      Last 4 digits of account number                                                            Unknown
          Nonpriority Creditor's Name
          PO Box 610027                                              When was the debt incurred?
          Dallas, TX 75261
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.4
 6        Homes Affordable LLC                                       Last 4 digits of account number                                                            $1,500.00
          Nonpriority Creditor's Name
          D. Veer Khurana                                            When was the debt incurred?
          11509 Lakeshore Drive
          Carmel, IN 46033-3614
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Attorney Fees/prior landlord




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 19 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 42 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.4
 7        IMC Credit Services, LLC                                   Last 4 digits of account number       2268                                                   $659.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 12/16 Last Active
          Po Box 20636                                               When was the debt incurred?           08/16
          Indianapolis, IN 46220
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney St. Vincent Emerg.
              Yes                                                       Other. Specify   Phys. Inc.


 4.4
 8        IU Health                                                  Last 4 digits of account number       8718                                                   $964.73
          Nonpriority Creditor's Name
          250 N. Shadeland Avenue                                    When was the debt incurred?
          Indianapolis, IN 46219
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.4
 9        IU Health                                                  Last 4 digits of account number                                                          $39,057.37
          Nonpriority Creditor's Name
          250 N. Shadeland Avenue                                    When was the debt incurred?
          Indianapolis, IN 46219
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 20 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 43 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.5
 0        IU Health                                                  Last 4 digits of account number                                                          $20,000.00
          Nonpriority Creditor's Name
          250 N. Shadeland Avenue                                    When was the debt incurred?
          Indianapolis, IN 46219
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.5
 1        LG& E a PPL Compny                                         Last 4 digits of account number       8114                                                   $663.68
          Nonpriority Creditor's Name
          PO Box 9001960                                             When was the debt incurred?
          Louisville, KY 40290-1960
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   UTILITY


 4.5
 2        Lighthouse Casualty Company                                Last 4 digits of account number                                                                $56.25
          Nonpriority Creditor's Name
          7400 N Caldwell Avenue                                     When was the debt incurred?
          Niles, IL 60714
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 21 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 44 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.5
 3        Med-1 Sol                                                  Last 4 digits of account number       0572                                                   $414.00
          Nonpriority Creditor's Name
                                                                                                           Opened 04/18 Last Active
          517 Us Highway 31 N                                        When was the debt incurred?           12/17
          Greenwood, IN 46142
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Community Health
              Yes                                                       Other. Specify   Network


 4.5
 4        Med-1 Solutions                                            Last 4 digits of account number       5507                                                   $775.00
          Nonpriority Creditor's Name
                                                                                                           Opened 05/18 Last Active
          517 Us Highway 31 N                                        When was the debt incurred?           12/17
          Greenwood, IN 46142
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Community Health
              Yes                                                       Other. Specify   Network


 4.5
 5        Med-bill Corporation                                       Last 4 digits of account number       3631                                                 $1,580.00
          Nonpriority Creditor's Name
          8646 Castle Park Dr                                        When was the debt incurred?           Opened 01/17
          Indianapolis, IN 46256
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Pike Township Fire
              Yes                                                       Other. Specify   Dept




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 22 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 45 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.5
 6        Medical Associates LLP                                     Last 4 digits of account number       3314                                                 $1,134.00
          Nonpriority Creditor's Name
          PO Box 6276 Dept 20                                        When was the debt incurred?
          Indianapolis, IN 46206-6276
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Debt


 4.5
 7        Mercantile Adjustment Bureau                               Last 4 digits of account number       8619                                                   $127.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 05/15
          165 Lawrence Bell Dr Ste 100
          Williamsville, NY 14221
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney American Electric
              Yes                                                       Other. Specify   Power


 4.5
 8        Merchants & Medical Credit Corp                            Last 4 digits of account number       1569                                                   $813.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 01/17
          6324 Taylor Drive
          Flint, MI 48507
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Medic 1 Ambulance




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 23 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 46 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.5
 9        Midwest Receivable Sol                                     Last 4 digits of account number       5061                                                   $143.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 6/14/12
          2323 Gull Rd, Ste E
          Kalamazoo, MI 49048
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.6
 0        Money Recovery Nationwide                                  Last 4 digits of account number       1649                                                   $345.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 01/13 Last Active
          Po Box 13129                                               When was the debt incurred?           11/12
          Lansing, MI 48901
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Epi-Holland


 4.6
 1        Nortons                                                    Last 4 digits of account number                                                            $7,000.00
          Nonpriority Creditor's Name
          200 E Chestnut Street                                      When was the debt incurred?
          Louisville, KY 40202
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 24 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 47 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.6
 2        Nortons                                                    Last 4 digits of account number                                                            Unknown
          Nonpriority Creditor's Name
          200 E Chestnut Street                                      When was the debt incurred?
          Louisville, KY 40202
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.6
 3        Park Community Credit                                      Last 4 digits of account number       0002                                                       $0.00
          Nonpriority Creditor's Name
                                                                                                           Opened 04/16 Last Active
          2515 Blankenbaker Pkwy                                     When was the debt incurred?           6/30/16
          Louisville, KY 40299
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deposit Related


 4.6      Planned Parenthood Indiana and
 4        Kentucky                                                   Last 4 digits of account number       4665                                                   $142.00
          Nonpriority Creditor's Name
          PO Box 7098                                                When was the debt incurred?           2/2018
          Dept 310
          Indianapolis, IN 46207-7098
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services Provided




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 25 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 48 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.6
 5        Plaza Services, Llc                                        Last 4 digits of account number       6503                                                   $367.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 3/28/18
          110 Hammond Dr. Ste 110
          Atlanta, GA 30328
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   12 Checkintocash


 4.6
 6        Republic Bank                                              Last 4 digits of account number       5359                                                   $488.47
          Nonpriority Creditor's Name
          Overdraft Honor Department                                 When was the debt incurred?
          601 West Market Street
          Louisville, KY 40202
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Bank Fees


 4.6
 7        Ronald Harrison                                            Last 4 digits of account number       618F                                                       $0.00
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?

          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment
              Yes                                                       Other. Specify   Eviction




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 26 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 49 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.6
 8        Royal Motor Sales                                          Last 4 digits of account number       1484                                                 Unknown
          Nonpriority Creditor's Name
          4515 Dixie Hwy                                             When was the debt incurred?
          Louisville, KY 40216
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Automobile/ Duplicate


 4.6
 9        Spectrum                                                   Last 4 digits of account number       8608                                                   $303.33
          Nonpriority Creditor's Name
          1600 Dublin Rd                                             When was the debt incurred?
          Columbus, OH 43215
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   UTILITY


 4.7
 0        Sprint                                                     Last 4 digits of account number                                                            Unknown
          Nonpriority Creditor's Name
          Dept 555                                                   When was the debt incurred?
          PO Box 4115
          Concord, CA 94524
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   UTILITY/Duplicate




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 27 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 50 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.7
 1        TransUnion Consumer Solutions                              Last 4 digits of account number                                                                  $0.00
          Nonpriority Creditor's Name
          PO Box 2000                                                When was the debt incurred?
          Chester, PA 19016-2000
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice Only


 4.7
 2        U.S. Department of Education                               Last 4 digits of account number       3747                                                 $6,188.00
          Nonpriority Creditor's Name
          Ecmc/Bankruptcy                                                                                  Opened 10/11 Last Active
          Po Box 16408                                               When was the debt incurred?           6/22/18
          Saint Paul, MN 55116
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.7
 3        U.S. Department of Education                               Last 4 digits of account number       3749                                                 $3,751.00
          Nonpriority Creditor's Name
          Ecmc/Bankruptcy                                                                                  Opened 10/11 Last Active
          Po Box 16408                                               When was the debt incurred?           6/22/18
          Saint Paul, MN 55116
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 28 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 51 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.7
 4        U.S. Department of Education                               Last 4 digits of account number       3736                                                 $3,326.00
          Nonpriority Creditor's Name
          Ecmc/Bankruptcy                                                                                  Opened 04/11 Last Active
          Po Box 16408                                               When was the debt incurred?           6/22/18
          Saint Paul, MN 55116
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.7
 5        U.S. Department of Education                               Last 4 digits of account number       3754                                                 $3,292.00
          Nonpriority Creditor's Name
          Ecmc/Bankruptcy                                                                                  Opened 04/11 Last Active
          Po Box 16408                                               When was the debt incurred?           6/22/18
          Saint Paul, MN 55116
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.7
 6        U.S. Department of Education                               Last 4 digits of account number       3742                                                 $3,102.00
          Nonpriority Creditor's Name
          Ecmc/Bankruptcy                                                                                  Opened 04/11 Last Active
          Po Box 16408                                               When was the debt incurred?           6/22/18
          Saint Paul, MN 55116
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 29 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 52 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.7
 7        United Recovery Solutions                                  Last 4 digits of account number       3877                                                 Unknown
          Nonpriority Creditor's Name
          11603 Shelbyville Rd, Suite 2                              When was the debt incurred?
          Louisville, KY 40243-1371
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection
              Yes                                                       Other. Specify   for Auto of America/Duplicate


 4.7
 8        University of Louisville Hospital                          Last 4 digits of account number                                                          $15,000.00
          Nonpriority Creditor's Name
          220 Abraham Flexner Way                                    When was the debt incurred?
          Louisville, KY 40202
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Debt


 4.7
 9        University of Louisville Hospital                          Last 4 digits of account number                                                         $100,000.00
          Nonpriority Creditor's Name
          220 Abraham Flexner Way                                    When was the debt incurred?
          Louisville, KY 40202
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 30 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18               EOD 12/07/18 13:49:35                        Pg 53 of 109
                                                                                                                                                             12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.8      US Deptartment of Education/Great
 0        Lakes                                                      Last 4 digits of account number       8581                                               $35,973.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 06/09 Last Active
          Po Box 7860                                                When was the debt incurred?           10/31/18
          Madison, WI 53707
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.8
 1        Waypoint Resource Group                                    Last 4 digits of account number       1004                                                   $386.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 6/27/18
          Po Box 1081
          San Antonio, TX 78294
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   11 Charter Bright House


 4.8
 2        William or Marlene Bennett                                 Last 4 digits of account number       559F                                                       $0.00
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?

          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment
              Yes                                                       Other. Specify   Eviction




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 31 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 18-09168-RLM-13                            Doc 1         Filed 12/07/18                EOD 12/07/18 13:49:35                         Pg 54 of 109
                                                                                                                                                               12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 4.8
 3         Wood Forest National Bank                                 Last 4 digits of account number                                                                  $600.00
           Nonpriority Creditor's Name
           4545 Lafayette Rd                                         When was the debt incurred?
           Indianapolis, IN 46254
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Bank Fees

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Acceptance Now                                                Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 5501 Headquarters Dr                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Plano, TX 75024
                                                               Last 4 digits of account number                  6401

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Acceptance Now                                                Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 5501 Headquarters Dr                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Plano, TX 75024
                                                               Last 4 digits of account number                  2075

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Afni, Inc.                                                    Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Po Box 3097                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Bloomington, IL 61702
                                                               Last 4 digits of account number                  6215

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Brighthouse Networks                                          Line 4.69 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 30262                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Tampa, FL 33630-3262
                                                               Last 4 digits of account number                  8608

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cadillac Accounts Receivable                                  Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Management                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 358
 Cadillac, MI 49601
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CCHA -Credit Clearinghouse                                    Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Pob 1209                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CCHA -Credit Clearinghouse                                    Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Pob 1209                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40202
                                                               Last 4 digits of account number

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 32 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1          Filed 12/07/18                EOD 12/07/18 13:49:35                        Pg 55 of 109
                                                                                                                                                               12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                       Case number (if known)


 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Charles C Garver III                                          Line 4.44 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 121 S Main Street                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Elkhart, IN 46516
                                                               Last 4 digits of account number                    05GC

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Community Health Network                                      Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 19202                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Indianapolis, IN 46219
                                                               Last 4 digits of account number                    9926

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Convergent Outsourcing, Inc.                                  Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 800 Sw 39th St                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Renton, WA 98057
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Protection Association                                 Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 One Galleria Tower                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Dallas, TX 75240
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Department of Revenue                                         Line 2.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Station Number 32                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 501 High Street
 Frankfort, KY 40602
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ERC/Enhanced Recovery Corp                                    Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 57547                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32241
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 G. L. A. Collection Company                                   Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2630 Gleeson Ln                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40299
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 G. L. A. Collection Company                                   Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2630 Gleeson Ln                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40299
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 G. L. A. Collection Company                                   Line 4.26 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2630 Gleeson Ln                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40299
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 G. L. A. Collection Company                                   Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2630 Gleeson Ln                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40299
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 G. L. A. Collection Company                                   Line 4.28 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2630 Gleeson Ln                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40299
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 33 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18                EOD 12/07/18 13:49:35                         Pg 56 of 109
                                                                                                                                                               12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 G. L. A. Collection Company                                   Line 4.29 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 2630 Gleeson Ln                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40299
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 G. L. A. Collection Company                                   Line 4.30 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2630 Gleeson Ln                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40299
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 G. L. A. Collection Company                                   Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2630 Gleeson Ln                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40299
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 G. L. A. Collection Company                                   Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2630 Gleeson Ln                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40299
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 G. L. A. Collection Company                                   Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2630 Gleeson Ln                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40299
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 G. L. A. Collection Company                                   Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2630 Gleeson Ln                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40299
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 G. L. A. Collection Company                                   Line 4.35 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2630 Gleeson Ln                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40299
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 G. L. A. Collection Company                                   Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2630 Gleeson Ln                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40299
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 G. L. A. Collection Company                                   Line 4.37 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2630 Gleeson Ln                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40299
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 G. L. A. Collection Company                                   Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2630 Gleeson Ln                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40299
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Harris & Harris                                               Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 111 West Jackson Boulevard                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Chicago, IL 60604
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Harris & Harris                                               Line 4.40 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 111 West Jackson Boulevard                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Chicago, IL 60604

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 34 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18                EOD 12/07/18 13:49:35                         Pg 57 of 109
                                                                                                                                                               12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Harris & Harris                                               Line 4.41 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 111 West Jackson Boulevard                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Chicago, IL 60604
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Harris & Harris                                               Line 4.42 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 111 West Jackson Boulevard                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Chicago, IL 60604
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Harris & Harris                                               Line 4.43 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 111 West Jackson Boulevard                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Chicago, IL 60604
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 IMC Credit Services, LLC                                      Line 4.47 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 6955 Hillsdale Ct                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Indianapolis, IN 46250
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Insurance King                                                Line 4.52 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 127 N Alpine #102                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Rockford, IL 61107-4900
                                                               Last 4 digits of account number                  7420

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 IU Health                                                     Line 4.48 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 4374                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Chicago, IL 60680
                                                               Last 4 digits of account number                  8718

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jefferson District Court                                      Line 4.82 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 600 W Jefferson Street #3012                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40202
                                                               Last 4 digits of account number                  559F

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jefferson District Court                                      Line 4.67 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 600 W Jefferson Street #3012                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40202
                                                               Last 4 digits of account number                  618F

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Med-1 Solutions LLC                                           Line 4.54 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Dept 5621                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 790126
 Saint Louis, MO 63179
                                                               Last 4 digits of account number                  5507

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Mercantile Adjustment Bureau                                  Line 4.57 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 165 Lawrence Bell Dr Ste                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Buffalo, NY 14221
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Merchants & Medical Credit Corp                               Line 4.58 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 6324 Taylor Dr                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Flint, MI 48507
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 35 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18                EOD 12/07/18 13:49:35                         Pg 58 of 109
                                                                                                                                                               12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midwest Receivable Sol                                        Line 4.59 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2323 Gull Road                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Kalamazoo, MI 49048
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Money Recovery Nationwide                                     Line 4.60 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 8155 Executive Ct Ste 10                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Lansing, MI 48917
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Park Community Credit Union                                   Line 4.63 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 18630                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40261
                                                               Last 4 digits of account number                  7696

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Plaza Services, Llc                                           Line 4.65 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 110 Hammond Drive Suite 110                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30328
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Social Security                                               Line 2.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Admininstration/New York                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 155-10 Jamaica Ave
 Jamaica, NY 11432
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Spectrum                                                      Line 4.69 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 23298                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Tampa, FL 33623
                                                               Last 4 digits of account number                  8608

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Spectrum                                                      Line 4.69 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4145 S. Falkenburg Rd                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Riverview, FL 33578-8652
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 State of Michigan                                             Line 4.44 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 5th Judicial District                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 811 Port Street
 Saint Joseph, MI 49085
                                                               Last 4 digits of account number                  05GC

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 U.S. Department of Education                                  Line 4.72 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 4222                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Iowa City, IA 52244
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 U.S. Department of Education                                  Line 4.73 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 4222                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Iowa City, IA 52244
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 U.S. Department of Education                                  Line 4.74 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 4222                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Iowa City, IA 52244
                                                               Last 4 digits of account number



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 36 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 18-09168-RLM-13                            Doc 1         Filed 12/07/18                 EOD 12/07/18 13:49:35                        Pg 59 of 109
                                                                                                                                                               12/07/18 1:55PM

 Debtor 1 Rahman Omar Abdullah
 Debtor 2 Milando Cossella Abdullah                                                                      Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 U.S. Department of Education                                  Line 4.75 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 4222                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Iowa City, IA 52244
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 U.S. Department of Education                                  Line 4.76 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 4222                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Iowa City, IA 52244
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Deptartment of Education/Great                             Line 4.80 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Lakes                                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 2401 International Lane
 Madison, WI 53704
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 WALMART                                                       Line 4.44 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 702 SW 8TH STREET                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Bentonville, AR 72716
                                                               Last 4 digits of account number                    05GC

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Waypoint Resource Group                                       Line 4.81 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 8588                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Round Rock, TX 78683
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                        201.55
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                          0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                        609.64

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                        811.19

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                    55,632.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                  239,175.23

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  294,807.23




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 37 of 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 18-09168-RLM-13                             Doc 1            Filed 12/07/18        EOD 12/07/18 13:49:35               Pg 60 of 109
                                                                                                                                                 12/07/18 1:55PM


 Fill in this information to identify your case:

 Debtor 1                  Rahman Omar Abdullah
                           First Name                         Middle Name              Last Name

 Debtor 2                  Milando Cossella Abdullah
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               SOUTHERN DISTRICT OF INDIANA

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 18-09168-RLM-13                                  Doc 1          Filed 12/07/18        EOD 12/07/18 13:49:35          Pg 61 of 109
                                                                                                                                               12/07/18 1:55PM


 Fill in this information to identify your case:

 Debtor 1                   Rahman Omar Abdullah
                            First Name                            Middle Name             Last Name

 Debtor 2                   Milando Cossella Abdullah
 (Spouse if, filing)        First Name                            Middle Name             Last Name


 United States Bankruptcy Court for the:                 SOUTHERN DISTRICT OF INDIANA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                            12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                     Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                              Check all schedules that apply:

    3.1                                                                                                       Schedule D, line
                Name
                                                                                                              Schedule E/F, line
                                                                                                              Schedule G, line
                Number             Street
                City                                      State                            ZIP Code




    3.2                                                                                                       Schedule D, line
                Name
                                                                                                              Schedule E/F, line
                                                                                                              Schedule G, line
                Number             Street
                City                                      State                            ZIP Code




Official Form 106H                                                                    Schedule H: Your Codebtors                                   Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
          Case 18-09168-RLM-13                     Doc 1       Filed 12/07/18         EOD 12/07/18 13:49:35                       Pg 62 of 109
                                                                                                                                            12/07/18 1:55PM




Fill in this information to identify your case:

Debtor 1                      Rahman Omar Abdullah

Debtor 2                      Milando Cossella Abdullah
(Spouse, if filing)

United States Bankruptcy Court for the:       SOUTHERN DISTRICT OF INDIANA

Case number                                                                                              Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            Forklift Driver                            Sales Associate
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Total Resource                             TJ Maxx

       Occupation may include student        Employer's address
                                                                   5450 Lafayette Rd                          50 N Illinois Street
       or homemaker, if it applies.
                                                                   Indianapolis, IN 46254                     Indianapolis, IN 46204

                                             How long employed there?         1 month                                   1 month

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1       For Debtor 2 or
                                                                                                                          non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $        1,248.00      $             917.28

3.     Estimate and list monthly overtime pay.                                              3.    +$             0.00     +$               0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $      1,248.00            $       917.28




Official Form 106I                                                      Schedule I: Your Income                                                    page 1
        Case 18-09168-RLM-13                   Doc 1        Filed 12/07/18           EOD 12/07/18 13:49:35                        Pg 63 of 109
                                                                                                                                            12/07/18 1:55PM




Debtor 1    Rahman Omar Abdullah
Debtor 2    Milando Cossella Abdullah                                                             Case number (if known)



                                                                                                      For Debtor 1            For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                     4.         $      1,248.00         $           917.28

5.    List all payroll deductions:
      5a.   Tax, Medicare, and Social Security deductions                                  5a.        $              0.00     $                0.00
      5b.   Mandatory contributions for retirement plans                                   5b.        $              0.00     $                0.00
      5c.   Voluntary contributions for retirement plans                                   5c.        $              0.00     $                0.00
      5d.   Required repayments of retirement fund loans                                   5d.        $              0.00     $                0.00
      5e.   Insurance                                                                      5e.        $              0.00     $                0.00
      5f.   Domestic support obligations                                                   5f.        $              0.00     $                0.00
      5g.   Union dues                                                                     5g.        $              0.00     $                0.00
      5h.   Other deductions. Specify:                                                     5h.+       $              0.00 +   $                0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $                0.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          1,248.00         $           917.28
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00     $                0.00
      8b. Interest and dividends                                                           8b.        $              0.00     $                0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00     $             0.00
      8d. Unemployment compensation                                                        8d.        $              0.00     $             0.00
      8e. Social Security                                                                  8e.        $              0.00     $           786.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                    0.00   $                  0.00
      8g. Pension or retirement income                                                     8g. $                     0.00   $                  0.00
      8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                  0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00     $           786.00

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              1,248.00 + $         1,703.28 = $           2,951.28
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                      0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                         12.    $          2,951.28
                                                                                                                                          Combined
                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                         page 2
      Case 18-09168-RLM-13                         Doc 1          Filed 12/07/18            EOD 12/07/18 13:49:35                     Pg 64 of 109
                                                                                                                                                12/07/18 1:55PM




Fill in this information to identify your case:

Debtor 1                 Rahman Omar Abdullah                                                              Check if this is:
                                                                                                               An amended filing
Debtor 2                 Milando Cossella Abdullah                                                             A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   SOUTHERN DISTRICT OF INDIANA                                               MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s      Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age              live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Daughter                             3                    Yes
                                                                                                                                             No
                                                                                   Daughter                             6                    Yes
                                                                                                                                             No
                                                                                   Son                                  9                    Yes
                                                                                                                                             No
                                                                                   Son                                  14                   Yes
                                                                                                                                             No
                                                                                   Daughter                             17                   Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                                   0.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                 0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                 0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                 0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                 0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                 0.00
Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
     Case 18-09168-RLM-13               Doc 1   Filed 12/07/18      EOD 12/07/18 13:49:35             Pg 65 of 109
                                                                                                                12/07/18 1:55PM




Debtor 1    Rahman Omar Abdullah
Debtor 2    Milando Cossella Abdullah                                        Case number (if known)




Official Form 106J                               Schedule J: Your Expenses                                              page 2
      Case 18-09168-RLM-13                         Doc 1         Filed 12/07/18              EOD 12/07/18 13:49:35                        Pg 66 of 109
                                                                                                                                                    12/07/18 1:55PM




Debtor 1     Rahman Omar Abdullah
Debtor 2     Milando Cossella Abdullah                                                                 Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 165.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 435.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 195.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                892.00
8.    Childcare and children’s education costs                                                 8. $                                                 50.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                149.50
10.   Personal care products and services                                                    10. $                                                  75.00
11.   Medical and dental expenses                                                            11. $                                                   0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 196.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                     0.00
      15b. Health insurance                                                                15b. $                                                     0.00
      15c. Vehicle insurance                                                               15c. $                                                     0.00
      15d. Other insurance. Specify:                                                       15d. $                                                     0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       2,157.50
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       2,157.50
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               2,951.28
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              2,157.50

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 793.78

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: Need a vehicle, home repair, Insurance etc.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 3
           Case 18-09168-RLM-13                            Doc 1          Filed 12/07/18        EOD 12/07/18 13:49:35                Pg 67 of 109
                                                                                                                                               12/07/18 1:55PM




 Fill in this information to identify your case:

 Debtor 1                    Rahman Omar Abdullah
                             First Name                     Middle Name             Last Name

 Debtor 2                    Milando Cossella Abdullah
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF INDIANA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Rahman Omar Abdullah                                                  X   /s/ Milando Cossella Abdullah
              Rahman Omar Abdullah                                                      Milando Cossella Abdullah
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       December 7, 2018                                               Date     December 7, 2018




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case 18-09168-RLM-13                            Doc 1          Filed 12/07/18             EOD 12/07/18 13:49:35    Pg 68 of 109
                                                                                                                                        12/07/18 1:55PM




 Fill in this information to identify your case:

 Debtor 1                 Rahman Omar Abdullah
                          First Name                        Middle Name                  Last Name

 Debtor 2                 Milando Cossella Abdullah
 (Spouse if, filing)      First Name                        Middle Name                  Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF INDIANA

 Case number
 (if known)                                                                                                                    Check if this is an
                                                                                                                               amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                  4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                Dates Debtor 2
                                                                 lived there                                                       lived there
        1818 East 42nd Street                                    From-To:                       Same as Debtor 1                      Same as Debtor 1
        Indianapolis, IN 46208                                   11/2016 - 6/2017                                                  From-To:



        3710 North Meridian                                      From-To:                       Same as Debtor 1                      Same as Debtor 1
        Apt. 249                                                 6/2016 - 11/2016                                                  From-To:
        Indianapolis, IN 46205


        666 Curry Court                                          From-To:                       Same as Debtor 1                      Same as Debtor 1
        Louisville, KY 40212                                     1/2016 - 6/2016                                                   From-To:



        638 South 38th Street                                    From-To:                       Same as Debtor 1                      Same as Debtor 1
        Louisville, KY 40211                                     06/2014 - 12/2015                                                 From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                          page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
          Case 18-09168-RLM-13                             Doc 1        Filed 12/07/18             EOD 12/07/18 13:49:35                     Pg 69 of 109
                                                                                                                                                       12/07/18 1:55PM

 Debtor 1      Rahman Omar Abdullah
 Debtor 2      Milando Cossella Abdullah                                                                   Case number (if known)


 Part 2       Explain the Sources of Your Income

4.    Did you have any income from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income              Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.          (before deductions
                                                                                    exclusions)                                                   and exclusions)

 From January 1 of current year until                 Wages, commissions,                         $9,092.45           Wages, commissions,                 Unknown
 the date you filed for bankruptcy:
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

 For last calendar year:                              Wages, commissions,                         $5,090.21           Wages, commissions,                 $7,216.58
 (January 1 to December 31, 2017 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

 For the calendar year before that:                   Wages, commissions,                         Unknown             Wages, commissions,                 $5,514.00
 (January 1 to December 31, 2016 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                  Debtor 1                                                         Debtor 2
                                                  Sources of income                 Gross income from              Sources of income              Gross income
                                                  Describe below.                   each source                    Describe below.                (before deductions
                                                                                    (before deductions and                                        and exclusions)
                                                                                    exclusions)
 From January 1 of current year until                                                                  $0.00       Disability                              $5,964.00
 the date you filed for bankruptcy:


                                                                                                       $0.00       Social Security                               $1.00
                                                                                                                   Benefits

 For last calendar year:                                                                               $0.00       Social Security                               $1.00
 (January 1 to December 31, 2017 )                                                                                 Benefits

 For the calendar year before that:                                                                    $0.00       Social Security                               $1.00
 (January 1 to December 31, 2016 )                                                                                 Benefits




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 18-09168-RLM-13                            Doc 1        Filed 12/07/18             EOD 12/07/18 13:49:35                     Pg 70 of 109
                                                                                                                                                       12/07/18 1:55PM

 Debtor 1      Rahman Omar Abdullah
 Debtor 2      Milando Cossella Abdullah                                                                   Case number (if known)


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       William Or Marlene Bennett vs                             FORCIBLE                   JEFFERSON DISTRICT                         Pending
       RAHMAN ABDULLAH                                           ENTRY/DETAINER             COURT                                      On appeal
       15C010559F                                                                           600 W Jefferson St #3012                   Concluded
                                                                                            Louisville, KY 40202
                                                                                                                                    - 0.00




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1         Filed 12/07/18            EOD 12/07/18 13:49:35                      Pg 71 of 109
                                                                                                                                                        12/07/18 1:55PM

 Debtor 1      Rahman Omar Abdullah
 Debtor 2      Milando Cossella Abdullah                                                                   Case number (if known)


       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Ronald Harrison vs ABDULLAH                               FORCIBLE                   JEFFERSON DISTRICT                          Pending
       OMAR                                                      ENTRY/DETAINER             COURT                                       On appeal
       16C007618F                                                                           600 W Jefferson St #3012                    Concluded
                                                                                            Louisville, KY 40202
                                                                                                                                     - 0.00

       Standard Investments Corp vs                              SMALL CLAIMS               Marion County Small                         Pending
       RAHMAN ABDVLLAH, MILANDO                                  JUDGMENT                   Claims Court                                On appeal
       ABDVLLAH                                                                             Washington Township                         Concluded
       49K071703SC001217                                                                    Division
                                                                                            5302 N. Keystone Avenue,                 - 1,500.00
                                                                                            Suite E
                                                                                            Indianapolis, IN 46220

       Standard Investments Corp vs                              CIVIL NEW FILING           Marion County Small                         Pending
       RAHMAN ABDVLLAH, MILANDO                                                             Claims Court                                On appeal
       ABDVLLAH                                                                             Washington Township                         Concluded
       49K071703SC001217                                                                    Division
                                                                                            5302 N. Keystone Avenue,                 - 0.00
                                                                                            Suite E
                                                                                            Indianapolis, IN 46220

       Standard Investments Corp vs                              SMALL CLAIMS               Marion County Small                         Pending
       MILANDO ABDVLLAH, RAHMAN                                  JUDGMENT                   Claims Court                                On appeal
       ABDVLLAH                                                                             Washington Township                         Concluded
       49K071703SC001217                                                                    Division
                                                                                            5302 N. Keystone Avenue,                 - 1,500.00
                                                                                            Suite E
                                                                                            Indianapolis, IN 46220

       Heritage Acceptance Corporation                           CIVIL NEW FILING           Marion County Small                         Pending
       vs MILANDO ABDVLLAH, RAHMAN                                                          Claims Court                                On appeal
       ABDVLLAH                                                                             Washington Township                         Concluded
       49K071703SC001217                                                                    Division
                                                                                            5302 N. Keystone Avenue,                 - 0.00
                                                                                            Suite E
                                                                                            Indianapolis, IN 46220

       Heritage Acceptance Corporation                           CIVIL JUDGMENT             BERRIEN COUNTY 5TH                          Pending
       vs MILANDO SANDERS                                                                   DISTRICT COURT                              On appeal
       2011C09605GC                                                                         811 Port Street                             Concluded
                                                                                            Saint Joseph, MI 49085
                                                                                                                                     - 4,884.00

       Innovative Auto Finance v. Milando                        Civil                                                                  Pending
       C Sanders                                                                                                                        On appeal
                                                                                                                                        Concluded



10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 18-09168-RLM-13                            Doc 1         Filed 12/07/18            EOD 12/07/18 13:49:35                     Pg 72 of 109
                                                                                                                                                       12/07/18 1:55PM

 Debtor 1      Rahman Omar Abdullah
 Debtor 2      Milando Cossella Abdullah                                                                   Case number (if known)


       Creditor Name and Address                                 Describe the Property                                        Date                       Value of the
                                                                                                                                                            property
                                                                 Explain what happened
       Heritage Acceptance Corporation                           Collection                                                   Tax Offset &                       $0.00
       d/b/a                                                     1998 Olds Regency                                            Garnishment
       Landmark Acceptance in Ohio
       121 S. Main Street                                            Property was repossessed.
       Elkhart, IN 46516                                             Property was foreclosed.
                                                                     Property was garnished.

                                                                     Property was attached, seized or levied.

       Ivy Tech Community College                                Educational Loan                                             Tax Offset                         $0.00
       50 W FALL CREEK PKWY N DRIVE
       Indianapolis, IN 46208                                        Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.

                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                 Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                     Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                          Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your          Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                               lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 18-09168-RLM-13                            Doc 1        Filed 12/07/18             EOD 12/07/18 13:49:35                   Pg 73 of 109
                                                                                                                                                     12/07/18 1:55PM

 Debtor 1      Rahman Omar Abdullah
 Debtor 2      Milando Cossella Abdullah                                                                   Case number (if known)


 Part 7:       List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was             payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Law Office of Portia Douglas, P.C.                            Filing fee $310.00                                                                        $0.00
       70 East 91st Street                                           Credit report fees $80.00
       Suite 108
       Indianapolis, IN 46240
       legalportia@yahoo.com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was             payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was              Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,             before closing or
       Code)                                                                                                            moved, or                          transfer
                                                                                                                        transferred




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 18-09168-RLM-13                            Doc 1        Filed 12/07/18                  EOD 12/07/18 13:49:35                  Pg 74 of 109
                                                                                                                                                         12/07/18 1:55PM

 Debtor 1      Rahman Omar Abdullah
 Debtor 2      Milando Cossella Abdullah                                                                        Case number (if known)


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                                    have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                            have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                              Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you           Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

       Debtors Residence                                             City of Indianapolis                                                              11/2018
       3675 N. Colorado                                              Po box 68963
       Indianapolis, IN 46218                                        Indianapolis, IN 46268


25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you           Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 18-09168-RLM-13                             Doc 1        Filed 12/07/18                EOD 12/07/18 13:49:35               Pg 75 of 109
                                                                                                                                                    12/07/18 1:55PM

 Debtor 1      Rahman Omar Abdullah
 Debtor 2      Milando Cossella Abdullah                                                                   Case number (if known)


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

             No
             Yes. Fill in the details.
        Case Title                                                   Court or agency                       Nature of the case                     Status of the
        Case Number                                                  Name                                                                         case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                 A member of a limited liability company (LLC) or limited liability partnership (LLP)

                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.
             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Rahman Omar Abdullah                                                /s/ Milando Cossella Abdullah
 Rahman Omar Abdullah                                                    Milando Cossella Abdullah
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date      December 7, 2018                                              Date       December 7, 2018

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1     Filed 12/07/18       EOD 12/07/18 13:49:35            Pg 76 of 109
                                                                                                                                     12/07/18 1:55PM




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                         page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1     Filed 12/07/18          EOD 12/07/18 13:49:35            Pg 77 of 109
                                                                                                                                        12/07/18 1:55PM




        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1     Filed 12/07/18         EOD 12/07/18 13:49:35            Pg 78 of 109
                                                                                                                                       12/07/18 1:55PM



        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1     Filed 12/07/18         EOD 12/07/18 13:49:35            Pg 79 of 109
                                                                                                                                       12/07/18 1:55PM



                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1     Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 80 of 109
                                                                                                                        12/07/18 1:55PM

                                                                                                               R&R (rev 06/08/15)
                                                      UNITED STATES BANKRUPTCY COURT
                                                        SOUTHERN DISTRICT OF INDIANA

 Case Name:                  Rahman Omar Abdullah                                          Case No.
                             Milando Cossella Abdullah




                                           RIGHTS AND RESPONSIBILITIES OF CHAPTER 13
                                                 DEBTORS AND THEIR ATTORNEYS

        It is important for debtors who file a bankruptcy case under Chapter 13 to understand their rights and
responsibilities. It is also important that debtors know what their attorney’s responsibilities are and understand
the importance of communicating with their attorney to make the case successful. Debtors should also know
that they may expect certain services to be performed by their attorney. In order to assure that debtors and
attorneys understand their rights and responsibilities in the bankruptcy process, the following guidelines
provided by the Court are hereby agreed to by the debtors and their attorney.

BEFORE THE CASE IS FILED
The debtor agrees to:
        1. Provide the attorney with complete, accurate and current financial information.
        2. Discuss with the attorney the debtor’s objectives in filing the case.
        3. Disclose any previous bankruptcies filed in the previous 8 years.
        4. Unless excused under 11 U.S.C. § 109(h), receive a briefing from an approved nonprofit budget and
credit counseling agency and provide the attorney with a copy of the certificate from the agency showing such
attendance, as well as a copy of the debt repayment plan, if any, developed through the agency.
        5. Disclose to the attorney any and all domestic support obligations.

The attorney agrees to:
         1. Meet with the debtor to review the debtor’s debts, assets, liabilities, income and expenses.
         2. Counsel the debtor regarding the advisability of filing either a Chapter 7 or Chapter 13 case, provide debtor
with the notice required under 11 U.S.C. § 342(b) if applicable, discuss both procedures with the debtor and answer the
debtor’s questions.
         3. Explain what payments will be made to creditors directly by the debtor and what payments will be made
through the Chapter 13 plan, with particular attention to mortgage and vehicle loan payments, any other debts that accrue
interest, domestic support obligations and leases.
         4. Explain to the debtor how, when and where to make payments, pursuant to the plan, to the Chapter 13 trustee
and of the necessity to include the debtor’s case number, name and current address on each payment item.
         5. Explain to the debtor how the attorney and trustee’s fees are paid and provide an executed copy of this
document to the debtor.
         6. Explain to the debtor that the first payment due under Chapter 13 must be made to the trustee within 30 days of
filing of the bankruptcy petition.
         7. Advise the debtor of the requirement to attend the Section 341 Meeting of Creditors and instruct the debtor as
to the date, time and place of the meeting and of the necessity to bring both picture identification and proof of the debtor’s
social security number to the meeting.
         8. Advise the debtor of the necessity of maintaining liability, collision and comprehensive insurance on leased
vehicles or those securing loans, and of the obligation to bring copies of the declaration page(s) documenting such
insurance to the Meeting of Creditors.
         9. Advise debtors engaged in business of the necessity to maintain liability insurance, workers compensation
insurance, if required, and any other insurance coverage required by law.
         10. Timely prepare and file the debtor’s petition, plan, statements, schedules, and any other papers or documents
required under the Bankruptcy Code.



Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1     Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 81 of 109
                                                                                                                        12/07/18 1:55PM

Case Name: Rahman Omar Abdullah
Milando Cossella Abdullah                                                                      Case No.

AFTER THE CASE IS FILED
The debtor agrees to:
         1. Timely make all required payments to the Chapter 13 trustee that first become due 30 days after the case is
filed. Also, if required, turn over any tax refunds, personal injury settlement proceeds or any other property as requested
by the trustee.
         2. Timely make all post-petition payments due to mortgage lenders, holders of domestic support obligations,
lessors, and any other creditor that debtor agreed or is obligated to pay directly.
         3. Cooperate with the attorney in the preparation of all pleadings and attend all hearings as required.
         4. Keep the trustee, attorney and Court informed of any changes to the debtor’s address and telephone number.
         5. Prepare and file any and all federal, state and local tax returns within 30 days of filing the petition.
         6. Inform the attorney of any wage garnishments or attachments of assets which occur or continue to occur after
the filing of the case.
         7. Contact the attorney promptly with any information regarding changes in employment, increases or decreases
in income or other financial problems or changes.
         8. Contact the attorney promptly if the debtor acquires any property after the petition is filed. Such property might
include, but is not limited to, personal injury proceeds, inheritances, lottery winnings, etc.
         9. Inform the attorney if the debtor is sued during the case.
         10. Inform the attorney if any tax refunds to which the debtors are entitled are seized or not returned to the debtor
by the IRS, the Indiana Department of Revenue or any other taxing authority.
         11. Contact the attorney to determine whether court approval is required before buying, refinancing or selling real
property or before entering into any long-term loan agreement.
         12. Pay any filing fees and courts costs directly to the attorney.
         13. If the requirements of 11 U.S.C. § 109(h) were waived by the Court when the case was first filed, receive a
briefing from an approved nonprofit budget and credit counseling agency within 30 days of the case being filed (unless
the Court, for cause, extends such time) and provide counsel with the certificate from the agency stating that the debtor
attended such briefing.
         14. Unless such attendance is excused under 11 U.S.C. § 1328(f), complete an instructional course concerning
personal financial management and shall promptly submit to the debtor’s attorney a signed and completed Certification of
Completion of Instruction Course Concerning Personal Financial Management.
         15. Cooperate fully with any audit conducted pursuant to 28 U.S.C. § 586(a).
         16. After all plan payments have been made, and if the debtor is eligible for a discharge, timely provide counsel
with the information needed to complete any documents required by the Court before a discharge will be entered.

The attorney agrees to provide the following legal services:
         1. Appear at the Section 341 Meeting of Creditors with the debtor.
         2. Respond to objections to plan confirmation and, where necessary, prepare an amended plan.
         3. Timely submit properly documented profit and loss statements, tax returns and proof of income when requested
by the trustee.
         4. Prepare, file and serve necessary modifications to the plan.
         5. Prepare, file and serve necessary amended statements and schedules, in accordance with information provided
by the debtor.
         6. Prepare, file and serve necessary motions to buy, sell or refinance property when appropriate.
         7. Object to improper or invalid claims, if necessary, based upon documentation provided by the debtor or trustee.
         8. Represent the debtor in motions for relief from stay and motions to dismiss and/or convert.
         9. Where appropriate, prepare, file, serve and notice motions to avoid liens on real or personal property.
         10. Where appropriate, prepare, file and serve a summons and complaint to avoid a wholly unsecured mortgage.
         11. Be available to respond to debtor’s questions throughout the life of the plan.
         12. Negotiate with any creditor holding a claim against the debtor that is potentially nondischargeable to
determine if the matter can be resolved prior to litigation. Discuss with debtor the cost and advisability of litigating the
dischargeability of the claim. The attorney is not required, however, to represent the debtor in any adversary proceeding to
determine the nondischargeability of any debt pursuant to these Rights and Responsibilities.
         13. Represent the debtor with respect to any audit conducted pursuant to 28 U.S.C. § 586(a).
                                                                              2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1     Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 82 of 109
                                                                                                                        12/07/18 1:55PM

Case Name: Rahman Omar Abdullah
Milando Cossella Abdullah                                                         Case No.
       14. Negotiate all reaffirmation agreements and appear with the debtor at any hearing on same.
       15. After all plan payments have been made, and if the debtor is eligible for a discharge, prepare, file and serve
any documents required by the Court before a discharge will be entered.

         The total fee charged in this case is $4,000.00. If this fee later proves to be insufficient to compensate the attorney
for the legal service rendered in the case, the attorney has the right to apply to the court for any additional attorney fees.
Fees shall be paid through the plan unless otherwise ordered. The attorney may not receive additional fees directly from
the debtor other than the initial retainer. If an attorney has elected to be compensated pursuant to these guidelines, but the
case is dismissed prior to confirmation of the plan, absent contrary order, the trustee shall pay to the attorney, to the extent
funds are available, an administrative claim equal to 50% of the unpaid fee balance if a properly documented fee claim
(for the entire fee balance) has been filed by the attorney and served upon the trustee.




                                                                              3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1     Filed 12/07/18    EOD 12/07/18 13:49:35           Pg 83 of 109
                                                                                                                                 12/07/18 1:55PM

Case Name: Rahman Omar Abdullah
Milando Cossella Abdullah                                                                            Case No.

        If the debtor disputes the legal services provided or the fees charged by the attorney, an objection must
be filed with the Court.



 Dated:        December 7, 2018                                             /s/ Rahman Omar Abdullah
                                                                            Rahman Omar Abdullah
                                                                            Debtor

 Dated:        December 7, 2018                                             /s/ Milando Cossella Abdullah
                                                                            Milando Cossella Abdullah
                                                                            Debtor

 Dated:        December 7, 2018                                             /s/ Portia Douglas
                                                                            Portia Douglas 11035-71 Debtors Attorney
                                                                            Attorney for Debtor(s)




                                                                              4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
            Case 18-09168-RLM-13                           Doc 1      Filed 12/07/18         EOD 12/07/18 13:49:35               Pg 84 of 109
                                                                                                                                           12/07/18 1:55PM

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of Indiana
             Rahman Omar Abdullah
 In re       Milando Cossella Abdullah                                                                        Case No.
                                                                                 Debtor(s)                    Chapter       13

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                  4,000.00
             Prior to the filing of this statement I have received                                        $                       0.00
             Balance Due                                                                                  $                  4,000.00

2.     $     310.00       of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.           I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

             I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 PREPARATION AND FILING OF MOTIONS PURSUANT TO 11 U S C 522(f)(2)(A)

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Pertaining to Chapter 13 debtors, Please refer to the Rights and Responsibilities of Chapter 13 debtors and their
               attorneys. In Chapter 7 and Chapter 13, REPRESENTATION OF THE DEBTORS IN ANY DISCHARGEABIITY
               ACTIONS OR ANY OTHER ADVERSARY PROCEEDINGS. Representation at Reaffirmation Hearings
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     December 7, 2018                                                            /s/ Portia Douglas
     Date                                                                        Portia Douglas 11035-71 Debtors Attorney
                                                                                 Signature of Attorney
                                                                                 Law Office of Portia Douglas, P.C.
                                                                                 70 East 91st Street
                                                                                 Suite 108
                                                                                 Indianapolis, IN 46240
                                                                                 317-581-9590 Fax: 877-948-4707
                                                                                 legalportia@yahoo.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
         Case 18-09168-RLM-13                              Doc 1      Filed 12/07/18          EOD 12/07/18 13:49:35      Pg 85 of 109
                                                                                                                                   12/07/18 1:55PM




                                                               United States Bankruptcy Court
                                                                     Southern District of Indiana
            Rahman Omar Abdullah
 In re      Milando Cossella Abdullah                                                                    Case No.
                                                                                  Debtor(s)              Chapter    13




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: December 7, 2018                                                /s/ Rahman Omar Abdullah
                                                                       Rahman Omar Abdullah
                                                                       Signature of Debtor

 Date: December 7, 2018                                                /s/ Milando Cossella Abdullah
                                                                       Milando Cossella Abdullah
                                                                       Signature of Debtor




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
    Case 18-09168-RLM-13    Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 86 of 109


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           ACCEPTANCE NOW
                           ATTN: ACCEPTANCENOW CUSTOMER SERVICE / B
                           5501 HEADQUARTERS DR
                           PLANO, TX 75024




                           ACCEPTANCE NOW
                           ATTN: ACCEPTANCENOW CUSTOMER SERVICE / B
                           5501 HEADQUARTERS DR
                           PLANO, TX 75024




                           ACCEPTANCE NOW
                           5501 HEADQUARTERS DRIVE
                           PLANO, TX 75024




                           ACCEPTANCE NOW
                           5501 HEADQUARTERS DR
                           PLANO, TX 75024




                           ACCEPTANCE NOW
                           5501 HEADQUARTERS DR
                           PLANO, TX 75024




                           ACCEPTANCE NOW
                           5450 E 82ND STREET
                           INDIANAPOLIS, IN 46250




                           ACS/COLLEGE LOAN CORP
                           C/O ACS
                           UTICA, NY 13501
Case 18-09168-RLM-13    Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 87 of 109



                       AFNI, INC.
                       ATTN: BANKRUPTCY
                       PO BOX 3427
                       BLOOMINGTON, IL 61702




                       AFNI, INC.
                       PO BOX 3097
                       BLOOMINGTON, IL 61702




                       BB&T
                       2501 W BROADWAY
                       LOUISVILLE, KY 40211




                       BERRIEN COUNTY 5TH DISTRICT COURT
                       811 PORT STREET
                       SAINT JOSEPH, MI 49085




                       BRIGHTHOUSE NETWORKS
                       PO BOX 30262
                       TAMPA, FL 33630-3262




                       CADILLAC ACCOUNTS RECEIVABLE MANAGEMENT
                       ATTN: BANKRUPTCY
                       PO BOX 358
                       CADILLAC, MI 49601




                       CADILLAC ACCOUNTS RECEIVABLE MANAGEMENT
                       PO BOX 358
                       CADILLAC, MI 49601
Case 18-09168-RLM-13    Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 88 of 109



                       CCHA -CREDIT CLEARINGHOUSE
                       CCHA
                       PO BOX 1209
                       LOUSIVILLE, KY 40201




                       CCHA -CREDIT CLEARINGHOUSE
                       CCHA
                       PO BOX 1209
                       LOUSIVILLE, KY 40201




                       CCHA -CREDIT CLEARINGHOUSE
                       POB 1209
                       LOUISVILLE, KY 40202




                       CCHA -CREDIT CLEARINGHOUSE
                       POB 1209
                       LOUISVILLE, KY 40202




                       CHARLES C GARVER III
                       121 S MAIN STREET
                       ELKHART, IN 46516




                       CHARLES C GAVER, III
                       121 S MAIN STREET
                       ELKHART, IN 46516




                       CHECK INTO CASH
                       3929 TAYLORSVILLE RD
                       LOUISVILLE, KY 40220
Case 18-09168-RLM-13    Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 89 of 109



                       CITIZENS ENERGY GROUP
                       PO BOX 7056
                       INDIANAPOLIS, IN 46207-7056




                       CITIZENS ENERGY GROUP
                       PO BOX 7056
                       INDIANAPOLIS, IN 46207-7056




                       COCINELLE & CO, LLC
                       1206 BROOKSHIRE PARKWAY
                       CARMEL, IN 46033




                       COMMONWEALTH OF KENTUCKY
                       KENTUCKY DEPARTMENT OF REVENUE
                       FRANKFORT, KY 40619




                       COMMUNITY HEALTH NETWORK
                       7163 SOLUTION CENTER
                       CHICAGO, IL 60677-7001




                       COMMUNITY HEALTH NETWORK
                       PO BOX 19202
                       INDIANAPOLIS, IN 46219-0202




                       COMMUNITY HEALTH NETWORK
                       PO BOX 19202
                       INDIANAPOLIS, IN 46219
Case 18-09168-RLM-13    Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 90 of 109



                       CONVERGENT OUTSOURCING, INC.
                       ATTN: BANKRUPTCY
                       PO BOX 9004
                       RENTON, WA 98057




                       CONVERGENT OUTSOURCING, INC.
                       800 SW 39TH ST
                       RENTON, WA 98057




                       CREDIT MANAGEMENT LP
                       4200 INTERNATIONAL PKWY
                       CARROLLTON, TX 75007




                       CREDIT PROTECTION ASSOCIATION
                       ATTN: BANKRUPTCY
                       PO BOX 302068
                       DALLAS, TX 75380




                       CREDIT PROTECTION ASSOCIATION
                       ONE GALLERIA TOWER
                       DALLAS, TX 75240




                       DEPARTMENT OF REVENUE
                       STATION NUMBER 32
                       501 HIGH STREET
                       FRANKFORT, KY 40602




                       DIRECTTV
                       PO BOX 5007
                       CAROL STREAM, IL 60197-5007
Case 18-09168-RLM-13    Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 91 of 109



                       DIXIEFINCO
                       2119 DIXIE HIGHWAY
                       LOUISVILLE, KY 40210




                       EQUIFAX INFORMATION SERVICES LLC
                       PO BOX 740256
                       ATLANTA, GA 30374-0256




                       ERC/ENHANCED RECOVERY CORP
                       ATTN: BANKRUPTCY
                       8014 BAYBERRY ROAD
                       JACKSONVILLE, FL 32256




                       ERC/ENHANCED RECOVERY CORP
                       PO BOX 57547
                       JACKSONVILLE, FL 32241




                       ESKENAZI
                       PO BOX 630591
                       CINCINNATI, OH 45263-0591




                       ESKENAZI HEALTH
                       PO BOX 360901
                       CINCINNATI, OH 45263




                       ESKENAZI HEALTH
                       PO BOX 630591
                       CINCINNATI, OH 45263-0591
Case 18-09168-RLM-13    Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 92 of 109



                       EXPERIAN
                       PO BOX 4500
                       ALLEN, TX 75013




                       G. L. A. COLLECTION COMPANY
                       ATTN: BANKRUPTCY
                       PO BOX 588
                       GREENSBURG, IN 47240




                       G. L. A. COLLECTION COMPANY
                       ATTN: BANKRUPTCY
                       PO BOX 588
                       GREENSBURG, IN 47240




                       G. L. A. COLLECTION COMPANY
                       ATTN: BANKRUPTCY
                       PO BOX 588
                       GREENSBURG, IN 47240




                       G. L. A. COLLECTION COMPANY
                       ATTN: BANKRUPTCY
                       PO BOX 588
                       GREENSBURG, IN 47240




                       G. L. A. COLLECTION COMPANY
                       ATTN: BANKRUPTCY
                       PO BOX 588
                       GREENSBURG, IN 47240




                       G. L. A. COLLECTION COMPANY
                       ATTN: BANKRUPTCY
                       PO BOX 588
                       GREENSBURG, IN 47240
Case 18-09168-RLM-13    Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 93 of 109



                       G. L. A. COLLECTION COMPANY
                       ATTN: BANKRUPTCY
                       PO BOX 588
                       GREENSBURG, IN 47240




                       G. L. A. COLLECTION COMPANY
                       ATTN: BANKRUPTCY
                       PO BOX 588
                       GREENSBURG, IN 47240




                       G. L. A. COLLECTION COMPANY
                       ATTN: BANKRUPTCY
                       PO BOX 588
                       GREENSBURG, IN 47240




                       G. L. A. COLLECTION COMPANY
                       ATTN: BANKRUPTCY
                       PO BOX 588
                       GREENSBURG, IN 47240




                       G. L. A. COLLECTION COMPANY
                       ATTN: BANKRUPTCY
                       PO BOX 588
                       GREENSBURG, IN 47240




                       G. L. A. COLLECTION COMPANY
                       ATTN: BANKRUPTCY
                       PO BOX 588
                       GREENSBURG, IN 47240




                       G. L. A. COLLECTION COMPANY
                       ATTN: BANKRUPTCY
                       PO BOX 588
                       GREENSBURG, IN 47240
Case 18-09168-RLM-13    Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 94 of 109



                       G. L. A. COLLECTION COMPANY
                       ATTN: BANKRUPTCY
                       PO BOX 588
                       GREENSBURG, IN 47240




                       G. L. A. COLLECTION COMPANY
                       ATTN: BANKRUPTCY
                       PO BOX 588
                       GREENSBURG, IN 47240




                       G. L. A. COLLECTION COMPANY
                       2630 GLEESON LN
                       LOUISVILLE, KY 40299




                       G. L. A. COLLECTION COMPANY
                       2630 GLEESON LN
                       LOUISVILLE, KY 40299




                       G. L. A. COLLECTION COMPANY
                       2630 GLEESON LN
                       LOUISVILLE, KY 40299




                       G. L. A. COLLECTION COMPANY
                       2630 GLEESON LN
                       LOUISVILLE, KY 40299




                       G. L. A. COLLECTION COMPANY
                       2630 GLEESON LN
                       LOUISVILLE, KY 40299
Case 18-09168-RLM-13    Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 95 of 109



                       G. L. A. COLLECTION COMPANY
                       2630 GLEESON LN
                       LOUISVILLE, KY 40299




                       G. L. A. COLLECTION COMPANY
                       2630 GLEESON LN
                       LOUISVILLE, KY 40299




                       G. L. A. COLLECTION COMPANY
                       2630 GLEESON LN
                       LOUISVILLE, KY 40299




                       G. L. A. COLLECTION COMPANY
                       2630 GLEESON LN
                       LOUISVILLE, KY 40299




                       G. L. A. COLLECTION COMPANY
                       2630 GLEESON LN
                       LOUISVILLE, KY 40299




                       G. L. A. COLLECTION COMPANY
                       2630 GLEESON LN
                       LOUISVILLE, KY 40299




                       G. L. A. COLLECTION COMPANY
                       2630 GLEESON LN
                       LOUISVILLE, KY 40299
Case 18-09168-RLM-13    Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 96 of 109



                       G. L. A. COLLECTION COMPANY
                       2630 GLEESON LN
                       LOUISVILLE, KY 40299




                       G. L. A. COLLECTION COMPANY
                       2630 GLEESON LN
                       LOUISVILLE, KY 40299




                       G. L. A. COLLECTION COMPANY
                       2630 GLEESON LN
                       LOUISVILLE, KY 40299




                       HARRIS & HARRIS
                       111 W JACKSON BLVD
                       SUITE 400
                       CHICAGO, IL 60604




                       HARRIS & HARRIS
                       111 W JACKSON BLVD
                       SUITE 400
                       CHICAGO, IL 60604




                       HARRIS & HARRIS
                       111 W JACKSON BLVD
                       SUITE 400
                       CHICAGO, IL 60604




                       HARRIS & HARRIS
                       111 W JACKSON BLVD
                       SUITE 400
                       CHICAGO, IL 60604
Case 18-09168-RLM-13    Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 97 of 109



                       HARRIS & HARRIS
                       111 W JACKSON BLVD
                       SUITE 400
                       CHICAGO, IL 60604




                       HARRIS & HARRIS
                       111 WEST JACKSON BOULEVARD
                       CHICAGO, IL 60604




                       HARRIS & HARRIS
                       111 WEST JACKSON BOULEVARD
                       CHICAGO, IL 60604




                       HARRIS & HARRIS
                       111 WEST JACKSON BOULEVARD
                       CHICAGO, IL 60604




                       HARRIS & HARRIS
                       111 WEST JACKSON BOULEVARD
                       CHICAGO, IL 60604




                       HARRIS & HARRIS
                       111 WEST JACKSON BOULEVARD
                       CHICAGO, IL 60604




                       HENRY KIM TEKOLSTE, ATTORNEY AT LAW
                       6284 RUCKER ROD
                       SUITE M
                       INDIANAPOLIS, IN 46220
Case 18-09168-RLM-13    Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 98 of 109



                       HERITAGE ACCEPTANCE CORPORATION
                       121 S MAIN STREET
                       ELKHART, IN 46516




                       HERITAGE ACCEPTANCE CORPORATION D/B/A
                       LANDMARK ACCEPTANCE IN OHIO
                       121 S. MAIN STREET
                       ELKHART, IN 46516




                       HERTZ
                       PO BOX 610027
                       DALLAS, TX 75261




                       HOMES AFFORDABLE LLC
                       D. VEER KHURANA
                       11509 LAKESHORE DRIVE
                       CARMEL, IN 46033-3614




                       IMC CREDIT SERVICES, LLC
                       ATTN: BANKRUPTCY
                       PO BOX 20636
                       INDIANAPOLIS, IN 46220




                       IMC CREDIT SERVICES, LLC
                       6955 HILLSDALE CT
                       INDIANAPOLIS, IN 46250




                       INDIANA DEPARTMENT OF REVENUE
                       100 N. SENATE AVENUE
                       ROOM N203-BANKRUPTCY
                       INDIANAPOLIS, IN 46204
Case 18-09168-RLM-13    Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 99 of 109



                       INNOVATE AUTO FINANCE
                       PO BOX 164803
                       FORT WORTH, TX 76161




                       INSURANCE KING
                       127 N ALPINE #102
                       ROCKFORD, IL 61107-4900




                       INTERNAL REVENUE SERVICE
                       575 N. PENNSYLVANIA STREET
                       STOP SB 380
                       INDIANAPOLIS, IN 46204




                       IU HEALTH
                       250 N. SHADELAND AVENUE
                       INDIANAPOLIS, IN 46219




                       IU HEALTH
                       250 N. SHADELAND AVENUE
                       INDIANAPOLIS, IN 46219




                       IU HEALTH
                       250 N. SHADELAND AVENUE
                       INDIANAPOLIS, IN 46219




                       IU HEALTH
                       PO BOX 4374
                       CHICAGO, IL 60680
Case 18-09168-RLM-13   Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 100 of 109



                       JEFFERSON COUNTY SHERIFF
                       531 COURT PLACE
                       SUITE 604
                       LOUISVILLE, KY 40202




                       JEFFERSON DISTRICT COURT
                       600 W JEFFERSON STREET #3012
                       LOUISVILLE, KY 40202




                       JEFFERSON DISTRICT COURT
                       600 W JEFFERSON STREET #3012
                       LOUISVILLE, KY 40202




                       LG& E A PPL COMPNY
                       PO BOX 9001960
                       LOUISVILLE, KY 40290-1960




                       LIGHTHOUSE CASUALTY COMPANY
                       7400 N CALDWELL AVENUE
                       NILES, IL 60714




                       MARION COUNTY SMALL CLAIMS COURT
                       WASHINGTON TOWNSHIP DIVISION
                       5302 N. KEYSTONE AVENUE, SUITE E
                       INDIANAPOLIS, IN 46220




                       MARION COUNTY TREASURER
                       PO BOX 6145
                       INDIANAPOLIS, IN 46206-6145
Case 18-09168-RLM-13   Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 101 of 109



                       MED-1 SOL
                       517 US HIGHWAY 31 N
                       GREENWOOD, IN 46142




                       MED-1 SOLUTIONS
                       517 US HIGHWAY 31 N
                       GREENWOOD, IN 46142




                       MED-1 SOLUTIONS LLC
                       DEPT 5621
                       PO BOX 790126
                       SAINT LOUIS, MO 63179




                       MED-BILL CORPORATION
                       8646 CASTLE PARK DR
                       INDIANAPOLIS, IN 46256




                       MEDICAL ASSOCIATES LLP
                       PO BOX 6276 DEPT 20
                       INDIANAPOLIS, IN 46206-6276




                       MERCANTILE ADJUSTMENT BUREAU
                       ATTN: BANKRUPTCY
                       165 LAWRENCE BELL DR STE 100
                       WILLIAMSVILLE, NY 14221




                       MERCANTILE ADJUSTMENT BUREAU
                       165 LAWRENCE BELL DR STE
                       BUFFALO, NY 14221
Case 18-09168-RLM-13   Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 102 of 109



                       MERCHANTS & MEDICAL CREDIT CORP
                       ATTN: BANKRUPTCY
                       6324 TAYLOR DRIVE
                       FLINT, MI 48507




                       MERCHANTS & MEDICAL CREDIT CORP
                       6324 TAYLOR DR
                       FLINT, MI 48507




                       MICHIGAN DPT. OF TREASURY
                       PO BOX 30199
                       LANSING, MI 48909




                       MIDWEST RECEIVABLE SOL
                       ATTN: BANKRUPTCY
                       2323 GULL RD, STE E
                       KALAMAZOO, MI 49048




                       MIDWEST RECEIVABLE SOL
                       2323 GULL ROAD
                       KALAMAZOO, MI 49048




                       MONEY RECOVERY NATIONWIDE
                       ATTN: BANKRUPTCY
                       PO BOX 13129
                       LANSING, MI 48901




                       MONEY RECOVERY NATIONWIDE
                       8155 EXECUTIVE CT STE 10
                       LANSING, MI 48917
Case 18-09168-RLM-13   Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 103 of 109



                       NORTONS
                       200 E CHESTNUT STREET
                       LOUISVILLE, KY 40202




                       NORTONS
                       200 E CHESTNUT STREET
                       LOUISVILLE, KY 40202




                       PARK COMMUNITY CREDIT
                       2515 BLANKENBAKER PKWY
                       LOUISVILLE, KY 40299




                       PARK COMMUNITY CREDIT UNION
                       PO BOX 18630
                       LOUISVILLE, KY 40261




                       PLANNED PARENTHOOD INDIANA AND KENTUCKY
                       PO BOX 7098
                       DEPT 310
                       INDIANAPOLIS, IN 46207-7098




                       PLAZA SERVICES, LLC
                       ATTN: BANKRUPTCY
                       110 HAMMOND DR. STE 110
                       ATLANTA, GA 30328




                       PLAZA SERVICES, LLC
                       110 HAMMOND DRIVE SUITE 110
                       ATLANTA, GA 30328
Case 18-09168-RLM-13   Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 104 of 109



                       REPUBLIC BANK
                       OVERDRAFT HONOR DEPARTMENT
                       601 WEST MARKET STREET
                       LOUISVILLE, KY 40202




                       RONALD HARRISON
                       659 SOUTHWESTERN PKWY
                       LOUISVILLE, KY 40211




                       RONALD HARRISON




                       ROYAL MOTOR SALES
                       4515 DIXIE HWY
                       LOUISVILLE, KY 40216




                       RUSSELL L. JONES, ATTORNEY AT LAW
                       320 SOUTH RANGELINE ROAD
                       CARMEL, IN 46032-2137




                       SOCIAL SECURITY ADMININSTRATION/NEW YORK
                       OFFICE OF REGIONAL COMMISSIONER
                       26 FEDERAL PLAZA RM 40-120
                       NEW YORK, NY 10278




                       SOCIAL SECURITY ADMININSTRATION/NEW YORK
                       155-10 JAMAICA AVE
                       JAMAICA, NY 11432
Case 18-09168-RLM-13   Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 105 of 109



                       SPECTRUM
                       1600 DUBLIN RD
                       COLUMBUS, OH 43215




                       SPECTRUM
                       PO BOX 23298
                       TAMPA, FL 33623




                       SPECTRUM
                       4145 S. FALKENBURG RD
                       RIVERVIEW, FL 33578-8652




                       SPRINT
                       DEPT 555
                       PO BOX 4115
                       CONCORD, CA 94524




                       STANDARD INVESTMENTS CORPORATION
                       PO BOX 44048
                       INDIANAPOLIS, IN 46244




                       STATE OF MICHIGAN
                       5TH JUDICIAL DISTRICT
                       811 PORT STREET
                       SAINT JOSEPH, MI 49085




                       TRANSUNION CONSUMER SOLUTIONS
                       PO BOX 2000
                       CHESTER, PA 19016-2000
Case 18-09168-RLM-13   Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 106 of 109



                       U.S. DEPARTMENT OF EDUCATION
                       ECMC/BANKRUPTCY
                       PO BOX 16408
                       SAINT PAUL, MN 55116




                       U.S. DEPARTMENT OF EDUCATION
                       ECMC/BANKRUPTCY
                       PO BOX 16408
                       SAINT PAUL, MN 55116




                       U.S. DEPARTMENT OF EDUCATION
                       ECMC/BANKRUPTCY
                       PO BOX 16408
                       SAINT PAUL, MN 55116




                       U.S. DEPARTMENT OF EDUCATION
                       ECMC/BANKRUPTCY
                       PO BOX 16408
                       SAINT PAUL, MN 55116




                       U.S. DEPARTMENT OF EDUCATION
                       ECMC/BANKRUPTCY
                       PO BOX 16408
                       SAINT PAUL, MN 55116




                       U.S. DEPARTMENT OF EDUCATION
                       PO BOX 4222
                       IOWA CITY, IA 52244




                       U.S. DEPARTMENT OF EDUCATION
                       PO BOX 4222
                       IOWA CITY, IA 52244
Case 18-09168-RLM-13   Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 107 of 109



                       U.S. DEPARTMENT OF EDUCATION
                       PO BOX 4222
                       IOWA CITY, IA 52244




                       U.S. DEPARTMENT OF EDUCATION
                       PO BOX 4222
                       IOWA CITY, IA 52244




                       U.S. DEPARTMENT OF EDUCATION
                       PO BOX 4222
                       IOWA CITY, IA 52244




                       UNITED RECOVERY SOLUTIONS
                       11603 SHELBYVILLE RD, SUITE 2
                       LOUISVILLE, KY 40243-1371




                       UNIVERSITY OF LOUISVILLE HOSPITAL
                       220 ABRAHAM FLEXNER WAY
                       LOUISVILLE, KY 40202




                       UNIVERSITY OF LOUISVILLE HOSPITAL
                       220 ABRAHAM FLEXNER WAY
                       LOUISVILLE, KY 40202




                       US DEPTARTMENT OF EDUCATION/GREAT LAKES
                       ATTN: BANKRUPTCY
                       PO BOX 7860
                       MADISON, WI 53707
Case 18-09168-RLM-13   Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 108 of 109



                       US DEPTARTMENT OF EDUCATION/GREAT LAKES
                       2401 INTERNATIONAL LANE
                       MADISON, WI 53704




                       WALMART
                       702 SW 8TH STREET
                       BENTONVILLE, AR 72716




                       WALMART
                       702 SW 8TH STREET
                       BENTONVILLE, AR 72716




                       WAYPOINT RESOURCE GROUP
                       ATTN: BANKRUPTCY
                       PO BOX 1081
                       SAN ANTONIO, TX 78294




                       WAYPOINT RESOURCE GROUP
                       PO BOX 8588
                       ROUND ROCK, TX 78683




                       WILLIAM OR MARLENE BENNETT




                       WILLIAM OR MARLENE BENNETT
Case 18-09168-RLM-13   Doc 1   Filed 12/07/18   EOD 12/07/18 13:49:35   Pg 109 of 109



                       WOOD FOREST NATIONAL BANK
                       4545 LAFAYETTE RD
                       INDIANAPOLIS, IN 46254
